 



Exhibit 10.39
DATED                                        2007
BGI (UK) LIMITED
and
BOOKSHOP ACQUISITIONS LIMITED
 
AGREEMENT
for the sale and purchase of
the entire issued share capital
of Borders (UK) Limited and Borders Books
Ireland Limited
 
Baker & McKenzie LLP
London
Ref: GF/RAK/CGB

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page  
 
           
1.
  Interpretation     1  
2.
  Sale and Purchase of Shares and Irish Shares     7  
3.
  Consideration     8  
4.
  Completion     9  
5.
  Post-Completion Obligations     9  
6.
  Restrictive Covenants     9  
7.
  Warranties     11  
8.
  Locked Box     12  
9.
  Employee Incentives     12  
10.
  Announcements, Confidentiality and Return of Information     13  
11.
  Insurance     15  
12.
  Counterparts     15  
13.
  Further Assurance     15  
14.
  Variation, Waiver and Consent     15  
15.
  Entire Agreement     15  
16.
  Default Interest     15  
17.
  Notices     16  
18.
  Costs     17  
19.
  Third Party Rights     17  
20.
  Time of the Essence     17  
21.
  Continuing Effect     17  
22.
  Assignment     17  
23.
  Currency Conversion     17  
24.
  Governing Law and Submission to Jurisdiction     18  
25.
  Governing language     18  

Schedule

         
SCHEDULE 1
       
Part 1: Details of the Company
    19  
Part 2: Details of the Irish Company
    21  
SCHEDULE 2
       
Completion
    23  
Part 1: Seller’s Delivery Obligations at Completion
    23  
Part 2: Seller’s Other Obligations at Completion
    25  
Part 3: Purchaser’s Obligations at Completion
    26  
SCHEDULE 3
       
Post-Completion Obligations
    27  
SCHEDULE 4
       
Warranties
    29  
SCHEDULE 5
       
Limitations on Liability
    39  
SCHEDULE 6
       
Awareness of Seller
    44  
SCHEDULE 7
       
Insurance
    45  
SCHEDULE 8
       
Properties
    46  
Part 1: Borders Stores
    46  
Part 2: Books etc. Stores
    64  

1



--------------------------------------------------------------------------------



 



         
Part 3: Airport Concessions
    76  
Part 4: Occupational Concessions
    79  
Part 5: Closed and Disposed Properties
    81  
SCHEDULE 9
       
Permitted Leakage
    87  
SCHEDULE 10
       
Deferred Consideration
    88  

2



--------------------------------------------------------------------------------



 



DATE:
PARTIES:

(1)   BGI (UK) LIMITED a company incorporated under the laws of England and
Wales with registered number 3434022 and having its registered office at 100 New
Bridge Street, London EC4V 6JA (the “Seller”); and   (2)   BOOKSHOP ACQUISITIONS
LIMITED a company incorporated under the laws of England and Wales with
registered number 6301376 and having its registered office at 32 Bedford Row,
London WC1R 4HE (the “Purchaser”).

RECITALS:

(A)   The Seller has agreed to sell (and to procure the sale of the Irish
Shares) and the Purchaser has agreed to purchase the Shares and the Irish Shares
on the terms set out in this Agreement.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Defined terms       In this Agreement, the following
words and expressions shall have the following meanings:       “Accounting Date”
means 3 February 2007;       “Accounts” means:

  (a)   the audited balance sheet of the Company as at the Accounting Date; and

  (b)   the audited profit and loss account and cash flow statement of the
Company in respect of the Financial Year ending on the Accounting Date,

    together in each case with all notes, reports and statements required by
CA85 to be included in or annexed to them;       “Aggregate Consideration” has
the meaning attributed in clause 3.1;       “Blanchardstown Property” means
Units 3B & 4, West End Retail Park, Blanchardstown, Dublin 15, Republic of
Ireland;       “BoA Indebtedness” means the aggregate Indebtedness due to the
syndicate of banks led by Bank of America, N.A. (as administrative agent and
collateral agent) from the Group as at Completion together with all accrued
interest;       “Borders Group” means Borders Group, Inc., a corporation
incorporated in Delaware, USA and having its principal place of business at 100
Phoenix Drive, Ann Arbor, MI 48108 USA;       “Borders Irish Pension Scheme”
means the personal retirement savings account for the benefit of the employees
of the Irish Company;       “Borders UK Pension Scheme” means the occupational
money purchase pension scheme for the benefit of the employees of the Company,
details of which are included in the Data Room;       “Business” means the
business carried on by the Company and the Irish Company as at Completion;

1



--------------------------------------------------------------------------------



 



    “Business Day” means a day (excluding Saturday) on which banks generally are
open in the City of London for the transaction of normal banking business;      
“CA85” means the Companies Act 1985;       “CHAPS” means the clearing houses
automated payment system or any other method of electronic transfer for same-day
value;       “Charges” means the mortgages and charges detailed in part 1 of
schedule 1;       “Closed Property” means the property at Birmingham Star City
listed as a closed property and short particulars of which are set out in part 5
of schedule 8;       “Company” means Borders (UK) Limited, a private company
limited by shares and incorporated in England and Wales, short particulars of
which are set out in part 1 of schedule 1;       “Completion” means completion
of the sale and purchase of the Shares and the Irish Shares in accordance with
clause 4;       “Completion Date” means the date upon which Completion is
required to take place in accordance with clause 4.1;       “Confidential
Information” means know-how, trade secrets and other information of a
confidential nature;       “Confidentiality Letter” means the confidentiality
letter from Borders Group to Risk Capital Partners Limited dated 22 May 2007;  
    “Data Room” means the collection of documents, materials and information
hosted by Intralinks and made available for review by the Purchaser and its
advisers copies of which are contained in the CD ROMs that have been initialled
by or on behalf of the Seller and the Purchaser;       “Deeds of Covenant” means
the deeds to be entered into by the Company and the Irish Company in favour of
Borders Group and containing obligations in respect of the assignment of the
Glasgow Property and the Blanchardstown Property in the agreed form;      
“Deferred Consideration” means the amount of the additional consideration
payable (if any) for the Shares and the Irish Shares pursuant to clause 3.4;    
  “Directors” means the persons listed as directors of the Company and the Irish
Company in parts 1 and 2 of schedule 1;       “Disclosure Letter” means the
letter of the same date as this Agreement (including the contents of any
schedule or appendix thereto or attachment thereto) from the Seller to the
Purchaser;       “Disposed Properties” means the properties short particulars of
which are listed as disposed properties set out in part 5 of schedule 8;      
“Domain Names” means borders.co.uk, borders.eu, bordersukltd.com,
bordersukltd.net, bordersuklimited.com, bordersuklimited.net, bordersuk.eu,
bordersgroup.info, borders-group.eu;       “Encumbrance” means any encumbrance
or security interest of any kind whatsoever including without limitation a
mortgage, charge, pledge, lien, hypothecation, restriction, right

2



--------------------------------------------------------------------------------



 



    to acquire, right of pre-emption, option, conversion right, third party
right or interest, right of set-off or counterclaim, equities, trust arrangement
or any other type of preferential agreement (such as a retention of title
arrangements) having similar effect or any other rights exercisable by or claims
by third parties;       “Financial Year” shall, save in relation to schedule 10,
be construed in accordance with s223 CA85;       “Fortis Indebtedness” means the
aggregate Indebtedness due to Fortis Bank SA-NV from the Group as at Completion
with all accrued interest;       “Glasgow Property” means 98 Buchanan Street,
Royal Exchange Square, Glasgow G1 3HA;       “Group” means the Company and the
Irish Company and “member of the Group” shall be construed accordingly;      
“Guaranteed Properties” means the Blanchardstown Property and the Glasgow
Property and “Guaranteed Property” means either of them;       “Indebtedness”
means, in respect of any company, any borrowing or indebtedness in the nature of
borrowing;       “Initial Consideration” means the cash, shares and loan notes
referred to in clause 3.2;       “Intellectual Property” means rights in
Confidential Information, patents, registered designs, copyrights (including
rights in computer software), rights in databases, rights in other protectable
lists of information, design rights, rights in know how, utility models,
topography rights, trade marks, domain names, business names, trade names,
registrations of and applications to register any of the aforesaid items and the
goodwill attaching to any of them and rights in the nature of any of the
aforesaid items in any country;       “Intra-Group Guarantees” means all
guarantees, indemnities and counter-indemnities of any nature whatsoever
(i) given to any third party by any member of the Group in respect of a
liability of any member of the Seller’s Group and/or as the context may require;
(ii) given to any third party by any member of the Seller’s Group in respect of
a liability of any member of the Group; and (iii) given by any member of the
Seller’s Group after the date of this agreement in connection with the
completion of the agreement for lease dated 24 March 2006 between (1) Cosgrave
Property Developments Limited, (2) Joseph Cosgrave, Peter Cosgrave and Michael
Cosgrave and (3) Borders Books Ireland Limited relating to the property at Unit
3B & 4, West End Retail Park, Blanchardstown, Dublin 15, Republic of Ireland;  
    “Intra-Group Indebtedness” means all Indebtedness outstanding between any
member of the Group and any member of the Seller’s Group (other than Intra-Group
Trading Indebtedness);       “Intra-Group Trading Indebtedness” means all sums
owing between any member of the Group and the any member of the Seller’s Group
in respect of intra-group trading activities;       “Irish Company” means
Borders Books Ireland Limited, a private company limited by shares and
incorporated in the Republic of Ireland, short particulars of which are set out
in part 2 of schedule 1;       “Irish Share Consideration” has the meaning given
in clause 3.3(b);       “Irish Shares” means the issued share capital of the
Irish Company as shown in part 2 of schedule 1;

3



--------------------------------------------------------------------------------



 



    “Irish Trial Balance” means the draft unaudited trial balance of the Irish
Company for the year ended 3 February 2007 in the agreed form;       “Leakage”
means:

  (a)   any dividend or other distribution (whether actual or deemed) to, in the
case of the Company, the Seller or, in the case of the Irish Company, Borders
Group;     (b)   any payments made, or agreed to be made by any member of the
Group, to (or assets transferred to or liabilities assumed, indemnified, or
incurred for the benefit of) any member of the Seller’s Group (other than in the
ordinary and usual course of business) and any repayment by any member of the
Group of any Intra-Group Indebtedness (provided that the same has not been
refunded to the relevant member of the Group together with accrued interest
prior to the date of Completion);     (c)   any payments made by any member of
the Group to any member of the Seller’s Group in respect of any share capital or
other securities of any member of the Group being issued, redeemed, purchased or
repaid, or any other return of capital; and     (d)   the waiver or agreement to
waive by any member of the Group of any amount owed to it by any member of the
Seller’s Group;

    “Lease Guarantee” means any guarantee given by Borders Group in respect of
the Company’s obligations or the Irish Company’s obligations (as applicable)
under the lease of a Guaranteed Property;       “Licence” means the agreement
relating to the license of the “Borders” brand in the agreed form;      
“Licence Consideration” has the meaning given in clause 3.3(c);       “Life
Assurance Scheme” means the Borders (UK) Limited life assurance scheme
(previously known as the Books Etc Limited life assurance scheme);      
“Losses” includes, in respect of any matter, event or circumstance, all demands,
claims, actions, proceedings, damages, payments, fines, penalties, losses, costs
(including legal costs), expenses (including taxation), disbursements or other
liabilities in any case of any nature whatsoever;       “Management Accounts”
means the unaudited management accounts of the Group for the five month period
to the Management Accounts Date;       “Management Accounts Date” means 30
June 2007;       “Occupational Concessions” means the concessions and licences,
short particulars of which are set out in part 4 of schedule 8;       “Other
Domain Names” means bordersmobile.co.uk; bordersdirect.co.uk; myborders.co.uk;
bordersmail.co.uk; bordersonline.co.uk;       “Paperchase Arrangements” means
the arrangements described in the memorandum from David Roche dated 31
August 2007 as have been initialled for identification purposes only by or on
behalf of the Seller and the Purchaser;       “Paperchase Business” means the
business of selling blank books, day book diaries, calendars, stationery, pens,
stationers sundries, greeting cards, posters, picture frames, artists’
materials, leather goods, luggage, home storage products, furniture, toys,
games, paper

4



--------------------------------------------------------------------------------



 



    products, Christmas decorations, partyware, general giftware and any items
ancillary thereto, carried on by Paperchase Products Limited (company number
3185938 and whose registered office is at 12 Alfred Place London WC1E 7EB) as at
Completion;       “Permitted Leakage” means all of the expenses or payments
detailed in schedule 9;       “Proceedings” means any proceedings, suit or
action arising out of or in connection with this Agreement;       “Properties”
means the properties short particulars of which are set out in parts 1, 2 and 3
of schedule 8;       “Purchaser’s Group” means the group of companies comprising
the Purchaser, any holding company from time to time of the Purchaser and any
subsidiary of the Purchaser (including, following Completion, any member of the
Group) or of any such holding company and “member of the Purchaser’s Group”
shall be construed accordingly;       “Purchaser’s Solicitors” means Pinsent
Masons of City Point, One Ropemaker Street, London EC2Y 9AH;       “Reference
Balance Sheet” means the unaudited balance sheet of the Group contained in the
Management Accounts;       “Seller’s Group” means the group of companies
comprising the Seller, any holding company from time to time of the Seller and
any subsidiary of the Seller or any such holding company (including, without
limitation, Borders Group and its subsidiaries) but excluding each member of the
Group and “member of the Seller’s Group” shall be construed accordingly;      
“Seller’s Solicitors” means Baker & McKenzie LLP of 100 New Bridge Street,
London EC4V 6JA;       “Senior Executive” means each of David Roche, Mark Raban,
Philip Downer and David Kohn;       “Service Document” means a document relating
to or in connection with any Proceedings;       “Share Consideration” has the
meaning given in clause 3.3(a);       “Shares” means the issued share capital of
the Company as shown in part 1 of schedule 1;       “Tax” has the meaning given
to that term in the Tax Deed and “Taxes” shall be construed accordingly;      
“Tax Deed” means the deed relating to Tax in the agreed form;       “Taxation
Authority” has the meaning given to that term in the Tax Deed;       “Taxes Act”
means the Income and Corporation Taxes Act 1988;       “Transaction Documents”
means this Agreement, the Tax Deed, the Licence and the Transitional Services
Agreement;       “Transitional Services Agreement” means the agreement relating
to transitional services in the agreed form; and       “Warranties” means the
warranties given in clause 7.1 and schedule 4.

5



--------------------------------------------------------------------------------



 



1.2   Statutory provisions       All references to statutes, statutory
provisions, enactments, EU Directives or EU Regulations shall include references
to any consolidation, re-enactment, modification or replacement of the same, any
statute, statutory provision, enactment, EU Directive or EU Regulation of which
it is a consolidation, re-enactment, modification or replacement and any
subordinate legislation in force under any of the same from time to time except
to the extent that any consolidation, re-enactment, modification or replacement
enacted after the date of this Agreement would extend or increase the liability
of either party to the other under this Agreement.   1.3   Holding company and
subsidiary       A company or other entity shall be a “holding company” for the
purposes of this Agreement if it falls within either the meaning attributed to
that term in ss736 and 736A CA85 or the meaning attributed to the term “parent
undertaking” in s258 CA85, and a company or other entity shall be a “subsidiary”
for the purposes of this Agreement if it falls within either the meaning
attributed to that term in ss736 and 736A CA85 or the meaning attributed to the
term “subsidiary undertaking” in s258 CA85, and the terms “subsidiaries” and
“holding companies” are to be construed accordingly.   1.4   Agreed form      
Any reference to a document in the “agreed form” is to the form of the relevant
document in the terms agreed between the Seller and the Purchaser prior to the
execution of this Agreement and signed or initialled for identification purposes
only by or on behalf of the Seller and the Purchaser (in each case with such
amendments as may be agreed by or on behalf of the Seller and the Purchaser).  
1.5   Recitals, schedules, etc.       References to this Agreement include the
recitals and schedules which form part of this Agreement for all purposes.
References in this Agreement to the parties, the recitals, schedules and clauses
are references respectively to the parties and their legal personal
representatives, successors and permitted assigns, the recitals and schedules to
and clauses of this Agreement.   1.6   Meaning of references       Save where
specifically required or indicated otherwise:

  (a)   words importing one gender shall be treated as importing any gender,
words importing individuals shall be treated as importing corporations and vice
versa, words importing the singular shall be treated as importing the plural and
vice versa, and words importing the whole shall be treated as including a
reference to any part thereof;     (b)   references to a person shall include
any individual, firm, body corporate, unincorporated association, government,
state or agency of state, association, joint venture or partnership, in each
case whether or not having a separate legal personality. References to a company
shall be construed so as to include any company, corporation or other body
corporate wherever and however incorporated or established;     (c)   references
to the word “include” or “including” (or any similar term) are not to be
construed as implying any limitation and general words introduced by the word

6



--------------------------------------------------------------------------------



 



      “other” (or any similar term) shall not be given a restrictive meaning by
reason of the fact that they are preceded by words indicating a particular class
of acts, matters or things;     (d)   references to any English statutory
provision or legal term for any action, remedy, method of judicial proceeding,
legal document, legal status, court, official or any other legal concept, state
of affairs or thing shall in respect of any jurisdiction other than England be
deemed to include that which most nearly approximates in that jurisdiction to
the English statutory provision or legal term or other legal concept, state of
affairs or thing;     (e)   any reference to “writing” or “written” includes any
method of reproducing words or text in a legible and non-transitory form but,
for the avoidance of doubt, shall not include e-mail;     (f)   references to
“sterling” or “£” or “pounds” are to the lawful currency of the United Kingdom
as at the date of this Agreement. References to “Euro” or “€” are to the single
currency of the European Union constituted by the Treaty on European Union; and
    (g)   references to times of the day are to that time in London and
references to a day are to a period of 24 hours running from midnight to
midnight.

1.7   Headings       Clause and paragraph headings and the table of contents are
inserted for ease of reference only and shall not affect construction.   1.8  
Connected persons       Section 839 Taxes Act is to apply to determine whether
one person is connected with another for the purposes of this Agreement.   2.  
SALE AND PURCHASE OF SHARES AND IRISH SHARES   2.1   Sale and purchase of Shares
and Irish Shares

  (a)   The Seller agrees to sell and transfer (and in relation to the Irish
Shares to procure to be sold and transferred) and the Purchaser agrees to
purchase the whole of the legal and beneficial interest in the Shares and the
Irish Shares free from any Encumbrance, as at and with effect from the
Completion Date.     (b)   The Seller covenants with the Purchaser that it has
and will at Completion have, the right to sell and transfer or procure the sale
and transfer of the whole of the legal and beneficial interest in and title to
the Share and the Irish Shares.     (c)   The Seller covenants with the
Purchaser that the Shares and the Irish Shares will on Completion be free from
all Encumbrances.     (d)   The Seller covenants with the Purchaser that the
Purchaser will on Completion be entitled to exercise all rights attached to or
accruing to the Shares including, without limitation, the right to receive all
dividends or other distributions or any return of capital declared, made or paid
by the Company on or after Completion.     (e)   Part I of the Law of Property
(Miscellaneous Provisions) Act 1994 shall not apply for the purposes of this
Agreement.

7



--------------------------------------------------------------------------------



 



2.2   Rights attaching to the Shares and the Irish Shares       The Shares and
the Irish Shares shall be sold together with all accrued and future rights now
or hereafter attaching to them, including, without limitation, all rights to any
dividend or other distribution declared, made or paid after the date of this
Agreement.   2.3   Waiver of restrictions on transfer       The Seller hereby
irrevocably waives and agrees to procure the waiver of any restrictions on
transfer (including rights of pre-emption) which may exist in relation to the
Shares or the Irish Shares, whether under the articles of association of the
Company or the Irish Company or otherwise.   2.4   Sale of all the Shares and
the Irish Shares       Neither party shall be obliged to complete the sale and
purchase of any of the Shares or the Irish Shares unless the sale and purchase
of all the Shares and all the Irish Shares is completed simultaneously in
accordance with this Agreement.   3.   CONSIDERATION   3.1   Aggregate
Consideration       The total price payable for the Shares, the Irish Shares and
the grant of the Licence is aggregate of the Initial Consideration and the
Deferred Consideration (if any).   3.2   Payments       On Completion the
Purchaser shall:

  (a)   procure the repayment by the Company of £10,000,000 to Bank of America,
N.A. (as administrative agent and collateral agent) in accordance with paragraph
1 of part 3 of schedule 2;     (b)   issue to the Seller 1999 B Ordinary Shares
of £0.01 each in the Purchaser credited as fully paid up; and     (c)   issue to
the Seller Fixed Rate Unsecured Loan Notes 2017 in the principal amount of
£1,700,000 (one million and seven hundred thousand pounds).

3.3   Apportionment of Initial Consideration       The Initial Consideration
shall be apportioned between the Shares, the Irish Shares and the Licence as
follows:

  (a)   the Shares — £5,999,999, the 1999 B Ordinary Shares in the Purchaser and
Fixed Rate Unsecured Loan Notes 2017 of the Purchaser in the principal amount of
£1,700,000 (the “Share Consideration”);     (b)   the Irish Shares — £4,000,000
(the “Irish Share Consideration”); and     (c)   the Licence — £1 (the “Licence
Consideration”).

3.4   Deferred Consideration

8



--------------------------------------------------------------------------------



 



    The provisions of schedule 10 shall have effect in respect of the Deferred
Consideration. The Deferred Consideration shall be apportioned in the same
proportions as the Initial Consideration.   4.   COMPLETION   4.1   Timing
Completion shall take place immediately after the signing of this Agreement.  
4.2   Location       Completion shall take place at the offices of the Seller’s
Solicitors when all (but not some only) of the events detailed in this clause 4
shall occur.   4.3   Seller’s obligations at Completion       At Completion, the
Seller shall:

  (a)   deliver (or cause to be delivered) to the Purchaser the items listed in
part 1 of schedule 2 (the Purchaser receiving those items, where appropriate, as
agent of the Company or the Irish Company); and     (b)   procure that all
necessary steps are taken properly to effect the matters listed in part 2 of
schedule 2 at board meetings of each member of the Group and deliver to the
Purchaser duly signed minutes of all such board meetings.

4.4   Purchaser’s obligations at Completion       At Completion, the Purchaser
shall do or deliver (or cause to be delivered) to the Seller the matters or
items listed in part 3 of schedule 2.   4.5   No termination       The Purchaser
shall not be entitled in any circumstances to rescind or terminate this
Agreement after Completion.   5.   POST-COMPLETION OBLIGATIONS       The
Purchaser undertakes to the Seller to procure the performance and observance of
those matters listed in schedule 3.   6.   RESTRICTIVE COVENANTS   6.1  
Restriction of Seller       Subject to clause 6.2, the Seller undertakes with
the Purchaser that, except with the consent in writing of the Purchaser (such
consent not to be unreasonably withheld or delayed):

  (a)   for the period of two years after Completion, it will not (and will
procure that no member of the Seller’s Group will) in the United Kingdom or the
Republic of Ireland, either on its own account or in conjunction with or on
behalf of any other person, carry on or be engaged, concerned or interested, in
any business which directly competes with the Business (a “Competing Business”)
(other than as a holder of not more than five per cent of the issued shares or
debentures of any company carrying on such a business traded on a recognised
investment exchange (as defined in the Financial Services and Markets Act
2000)); and

9



--------------------------------------------------------------------------------



 



  (b)   for the period of two years after Completion, it will not (and will
procure that no member of the Seller’s Group will) either on its own account or
in conjunction with or on behalf of any other person solicit, entice away or
attempt to solicit or entice away from the Company or the Irish Company any
person employed in a senior or managerial capacity by the Company or the Irish
Company at Completion.

6.2   Exceptions from restrictions       Nothing in clause 6.1 shall prevent or
restrict the Seller or any member of the Seller’s Group from:

  (a)   carrying on or being engaged in any business or providing any goods or
services via the Internet or other electronic media, whether in the United
Kingdom, the Republic of Ireland or elsewhere;     (b)   carrying on or being
engaged concerned or interested in, anywhere in the world, any business (not
being a Competing Business) which it carries on at Completion or in which it is
at Completion engaged, concerned or interested (or any reasonable extension or
development of any such business);     (c)   carrying on the Paperchase
Business, whether in the United Kingdom, the Republic of Ireland or elsewhere;  
  (d)   carrying on or being engaged concerned or interested in any Competing
Business after such time as the Purchaser’s Group ceases to carry on or be
engaged, concerned or interested in such business to any material extent;    
(e)   acquiring, directly or indirectly, shares in or the whole or any part of
the undertaking or assets of any company which carries on a Competing Business
if the Seller shall cease to carry on or be concerned or interested in the
Competing Business or the company carrying on the same within one year from
completion of the relevant acquisition (but nothing in this clause 6.2(e) shall
require the Seller or the relevant members of the Seller’s Group to cease to
carry on the Competing Business or to dispose of the same within one year as
therein provided if such business or interest therein is acquired as part of a
larger acquisition or series of related acquisitions and the value properly
attributable to such part did not at the date of acquisition amount to more than
10% of the value of such larger acquisition or series of related acquisitions
taken as a whole;     (f)   general solicitation to the public of employment
with the Seller or any member of the Seller’s Group and to which any person
described in clause 6.1(b) responds without any other solicitation or prompting;
    (g)   carrying on the business of selling books, periodicals, CDs and DVDs
from the Oxford St and/or Glasgow Properties in the event that the Seller or any
member of the Seller’s Group takes possession of either or both of such
properties in connection with any call on the guarantees given by Borders Group
to the landlords of such properties; or     (h)   carrying on or being engaged
in any business or providing any goods or services, whether in the United
Kingdom, the Republic of Ireland or elsewhere which is not a Competing Business
and which incorporates a Starbucks or similar type of concession arrangement or
which provides internet connectivity services whether using T-Mobile or
otherwise.

10



--------------------------------------------------------------------------------



 



6.3   The Seller acknowledges that they consider the undertakings contained in
clause 6.1 reasonable and necessary for the proper protection of the business of
the Company or the Irish Company and the legitimate interests of the Purchaser
and further acknowledges that damages would not be an adequate remedy for breach
of such undertakings.   6.4   Each of the undertakings in clause 6.1 is separate
and severable and shall be construed on that basis. In the event that any such
undertakings are found to be void but would be valid if some part of it were
deleted or if the period or extent were reduced such undertaking shall apply
with such modification as may be necessary to make it valid and effective.   6.5
  The restrictions contained in clause 6.1 shall cease to apply in the event
that there is a material breach of the terms of this agreement by the Purchaser
including a failure to pay the Deferred Consideration and failure to comply with
paragraph 1.2(a) of schedule 3.   7.   WARRANTIES   7.1   Warranties of the
Seller       The Seller warrants to the Purchaser in the terms set out in
schedule 4 subject to:

  (a)   any matter disclosed in the Disclosure Letter (or treated by the
Disclosure Letter as being disclosed);     (b)   any information obtained by the
Purchaser or any of its advisors during the course of any investigation (whether
authorised by the Seller or not) by or on behalf of the Purchaser into the
affairs of the Company or the Irish Company (including, without limitation to
the generality of the foregoing, the information contained in the Data Room) and
any other information of which the Purchaser or any other member of the
Purchaser’s Group may have knowledge, whether actual, implied or constructive.
All such information shall be deemed to be disclosed to the Purchaser; and    
(c)   the limitations and qualifications set out in schedule 5.

7.2   Accuracy of Disclosure Letter       The Seller makes no representation or
warranty to the Purchaser as to the completeness, truth or accuracy of the
matters disclosed in the Disclosure Letter.   7.3   Warranties of the Purchaser
      The Purchaser warrants to the Seller that:

  (a)   the Purchaser has obtained all corporate authorisations required to
empower it to enter into this Agreement and the Tax Deed and to perform its
obligations thereunder;     (b)   neither the entry into this Agreement and the
Tax Deed nor the implementation of the transactions contemplated by this
Agreement and the Tax Deed will:

  (i)   violate or conflict with the provisions of the Purchaser’s
constitutional documents;     (ii)   amount to a violation or breach of any
applicable laws or regulations in any relevant jurisdiction;     (iii)   amount
to a violation or default with respect to any relevant order, decree or judgment
of any court or any governmental or regulatory authority in any

11



--------------------------------------------------------------------------------



 



      jurisdiction to which the Purchaser is a party or by which the Purchaser
is bound; or     (iv)   result in a breach of, or constitute a default under,
any instrument to which the Purchaser is a party or by which the Purchaser is
bound;

  (c)   the obligations expressed to be assumed by the Purchaser pursuant to
this Agreement and the Tax Deed are legal, valid and binding and enforceable
against it in accordance with the terms of this Agreement and the Tax Deed; and
    (d)   the Purchaser is not engaged in any material litigation or arbitration
or similar proceedings related to the transactions contemplated by this
Agreement and to the knowledge of the Purchaser, no such litigation, arbitration
or proceeding is threatened against the Purchaser or any member of the
Purchaser’s Group.

8.   LOCKED BOX   8.1   The Seller warrants to the Purchaser that since the
Reference Balance Sheet Date no Leakage has occurred, save for Permitted
Leakage.   8.2   The Seller undertakes to the Purchaser to pay to the Purchaser
on demand, or as it may direct, the amount of any Leakage, other than Permitted
Leakage, received by it or any other member of the Seller’s Group and to
indemnify the Purchaser and keep it indemnified from and against all Losses
incurred by the Purchaser arising out of a breach by the Seller of clause 8.1
and the Purchaser may set off any amounts due under this clause against any
payments that it is due to make to Borders International Services, Inc under the
Transitional Services Agreement by notice to the Seller provided that the such
notice is accompanied by the written opinion of a commercial specialist Queen’s
Counsel jointly agreed upon between the Purchaser and the Seller or (failing
such agreement) appointed, at the request of either the Purchaser or the Seller
at any time, by the President from time to time of The Bar Council of England
and Wales, to the effect that the Purchaser is likely to succeed on the claim
under the indemnity in respect of the amount to be set off to the extent of the
amount to be set off or, if less, the amount stated in the opinion and will be
entitled to set off the amount so estimated or stated.   9.   EMPLOYEE
INCENTIVES   9.1   This clause 9 shall have effect if, and only to the extent
that, the Purchaser or any member of the Group has any obligation to account for
bonuses payable in connection with the transaction contemplated by this
Agreement including, without limitation, any retention, termination or other
bonuses (the “Bonuses”) and income tax and employee’s social security
contributions after Completion under PAYE or any other withholding system
arising in respect of any share incentive, share option or other incentive
(including the Bonuses) granted before Completion (together the “Incentives”) by
any member of the Seller’s Group to any employee or officer or former employee
or officer of any member of the Group (a “Relevant Individual”).   9.2   The
Seller shall inform the Purchaser of the occurrence of any event whereby income
tax and employee social security contributions are required to be accounted for
pursuant to Clause 9.1 (a “Relevant Event”) within 5 Business Days of the
Relevant Event, specifying the name of the Relevant Individual and the amount of
employment income arising to the Relevant Individual in respect of the Relevant
Event.   9.3   The Purchaser will provide the Seller with all information
reasonably necessary for the Seller to calculate the amounts that are required
to be accounted for pursuant to clauses 9.1 and 9.5 within 2 Business Days of
the notification made pursuant to clause 9.2 above.

12



--------------------------------------------------------------------------------



 



9.4   The Seller agrees that it will, to the extent permitted by law, use its
reasonable endeavours to withhold from amounts due to the Relevant Individual or
otherwise recover from the Relevant Individual, an amount equal to the amount of
income tax and employee social security contributions that are required to be
accounted for pursuant to clause 9.1 and forward that amount to either the
member of the Group that is the employer of the Relevant Individual or the
Purchaser by the later of (i) the end of 5 Business Days after the relevant
event; (ii) 5 Business Days after the notification made pursuant to clause 9.2
above; and (iii) the close of business on the day that is the latest date on
which the income tax or employee social security contributions (as the case may
be) may be paid to a Taxation Authority without a liability to interest and
penalties arising. To the extent that the Seller is unable to withhold or
recover the amounts of income tax and employee social security contributions due
from the Relevant Individual, the Purchaser agrees that it will procure that the
member of the Group that is the employer of the Relevant Individual will use all
reasonable endeavours to recover the amount of income tax and employee social
security contributions that are required to be accounted for pursuant to clause
9.1 by deduction from the salary or other remuneration of the Relevant
Individual or otherwise directly from the Relevant Individual.   9.5   The
Seller agrees that the Seller will bear any liability to employer social
security contributions arising in respect of any Incentives granted by any
member of the Seller’s Group or the Group to any Relevant Individual, and shall
forward that amount to either the member of the Group that is the employer of
the Relevant Individual or the Purchaser by the later of (i) the end of 5
Business Days after the relevant event; (ii) 5 Business Days after the
notification made pursuant to clause 9.2 above; and (iii) the close of business
on the day that is the latest date on which the income tax or employee social
security contributions (as the case may be) may be paid to a Taxation Authority
without a liability to interest and penalties arising.   9.6   The Purchaser
shall procure that the relevant member of the Group that is the employer of the
Relevant Individual shall account for the amount equal to the amount of income
tax and employee social security contributions that are required to be accounted
for pursuant to clause 9.1, and any employer social security contributions due,
to the relevant Taxation Authority within any required timeframe and procure
that, if and to the extent that there has been an over-recovery of any amount of
income tax and employee social security contributions, the amounts are paid to
the Relevant Individual as soon as practicable. The Purchaser shall provide to
the Seller such evidence that the amounts of income tax and employee social
security contributions have been duly accounted to the relevant Taxation
Authority as the Seller may reasonably request.   9.7   The Purchaser shall
procure that a member of the Group shall report to the relevant Taxation
Authority any information required to be reported to any such Taxation Authority
in relation to any Relevant Event in connection with any share incentive, share
option or other incentive granted before Completion within the required
timeframe. The Purchaser shall provide the Seller with a copy of any such report
within five Business Days of a request being made for the same.   9.8   The
Seller undertakes to pay or put the Purchaser in funds to pay, the Bonuses in
time for payment on their due dates provided that the Purchaser shall have given
the Seller not less than 5 Business Days prior notice that the liability is
about to fall due.   10.   ANNOUNCEMENTS, CONFIDENTIALITY AND RETURN OF
INFORMATION   10.1   Prior approval of announcements       Subject to the
provisions of clause 10.2 below, no disclosure or announcement relating to the
existence or subject matter of this Agreement shall be made or issued by or on
behalf of the Seller or the Purchaser or any member of the Purchaser’s Group or
any member of the Group

13



--------------------------------------------------------------------------------



 



    without the prior written approval of the other party (which approval may be
subject to reasonable conditions but shall otherwise not be unreasonably
withheld or delayed) provided that these restrictions shall not apply to any
disclosure or announcement if required by any law, applicable securities
exchange, supervisory, regulatory or governmental body.   10.2   Notices to
customers etc.       Nothing in this Agreement will prohibit the Purchaser from
making or sending after Completion any announcement to a customer, client or
supplier of the Company or the Irish Company informing it that the Purchaser has
purchased the Shares and the Irish Shares.   10.3   Consultation       The party
making the communication shall use its reasonable endeavours to consult with the
other party in advance as to the form, content and timing of the communication.
  10.4   Confidentiality       Each party shall treat as strictly confidential
and will not disclose any information received or obtained by it or its
officers, employees, agents or advisers as a result of entering into or
performing this Agreement which relates to:

  (a)   the provisions of this Agreement, or any document or Agreement entered
into pursuant to this Agreement;     (b)   the negotiations leading up to or
relating to this Agreement; or     (c)   the other party,

    and the Seller acknowledges that it shall and shall procure that the
Seller’s Group shall treat as strictly confidential all information arising from
its ownership of the Company and the ownership of the Irish Company by Borders
Group provided that these restrictions shall not apply to any disclosure of
information if and to the extent the disclosure is:

  (i)   required by the law of any jurisdiction;     (ii)   required by any
applicable securities exchange, supervisory or regulatory or governmental body
to which the relevant party is subject or submits, wherever situated, whether or
not the requirement for disclosure has the force of law;     (iii)   made to the
relevant party’s professional advisers, auditors or bankers or the professional
advisers, auditors or bankers of any other member of the relevant party’s group
of companies; or     (iv)   of information that has already come into the public
domain through no fault of the relevant party or any other member of that
party’s group of companies.

10.5   Return of Information       If for any reason whatsoever the transactions
contemplated by this Agreement are not consummated, the Purchaser shall return
to the Seller (i) all books and records relating or belonging to any member of
the Group; and (ii) the Disclosure Letter, and the Purchaser undertakes to
comply in all respects with the terms of the Confidentiality Letter.

14



--------------------------------------------------------------------------------



 



11.   INSURANCE       The provisions of schedule 7 shall have effect in respect
of insurance claims and risk.   12.   COUNTERPARTS       This Agreement may be
executed in any number of counterparts and by the parties to it on separate
counterparts and each such counterpart shall constitute an original of this
Agreement but all of which together constitute one and the same instrument. This
Agreement shall not be effective until each party has executed at least one
counterpart.   13.   FURTHER ASSURANCE       Each of the parties agrees to use
all reasonable endeavours to perform (or use all reasonable endeavours to
procure the performance of) all further acts and things, and execute and deliver
(or use all reasonable endeavours to procure the execution and delivery of) such
further documents, as the other may reasonably require, whether on or after
Completion, to implement and/or give effect to the Agreement and the
transactions contemplated by this Agreement.   14.   VARIATION, WAIVER AND
CONSENT   14.1   No variation (or waiver of any provision or condition of this
Agreement) shall be effective unless it is in writing and signed by or on behalf
of each of the parties (or, in the case of a waiver, by or on behalf of the
party waiving compliance).   14.2   Unless expressly agreed, no variation or
waiver of any provision or condition of this Agreement shall constitute a
general variation or waiver of any provision or condition of this Agreement, nor
shall it affect any rights, obligations or liabilities under or pursuant to this
Agreement which have already accrued up to the date of variation or waiver, and
the rights and obligations of the parties under or pursuant to this Agreement
shall remain in full force and effect, except and only to the extent that they
are so varied or waived.   14.3   Any consent granted under this Agreement shall
be effective only if given in writing and signed by the consenting party and
then only in the instance and for the purpose for which it was given.   15.  
ENTIRE AGREEMENT       The Transaction Documents, the Confidentiality Letter and
the Disclosure Letter together represent the whole and only agreement between
the parties in relation to the sale and purchase of the Shares and the Irish
Shares and supersede any previous agreement (whether written or oral) between
all or any of the parties in relation to the subject matter of any such document
save that nothing in this Agreement shall exclude any liability for, or remedy
in respect of, fraudulent misrepresentation.   16.   DEFAULT INTEREST   16.1  
If any party which is required to pay any sum under this Agreement fails to pay
any sum payable by it under this Agreement on the due date for payment (the
“Defaulting Party”), it shall pay interest on such sum for the period from and
including the due date up to the date of actual payment (after as well as before
judgement) in accordance with this clause.   16.2   The Defaulting Party shall
pay interest at the annual rate which is the aggregate of 2% per annum and the
base rate from time to time of National Westminster Bank Plc.

15



--------------------------------------------------------------------------------



 



16.3   Interest under this clause 16 shall accrue on the basis of the actual
number of days elapsed and a 365-day year and shall be paid by the Defaulting
Party on demand. Unpaid interest shall compound monthly.   17.   NOTICES   17.1
  Save as otherwise provided in this Agreement, any notice, demand or other
communication (“Notice”) to be given by any party under, or in connection with,
this Agreement shall be in writing and signed by or on behalf of the party
giving it. Any Notice shall be served by sending it by fax to the number set out
in clause 17.2, or delivering it by hand to the address set out in clause 17.2
and in each case marked for the attention of the relevant party set out in
clause 17.2 (or as otherwise notified from time to time in accordance with the
provisions of this clause 17). Any Notice so served by fax or hand shall be
deemed to have been duly given or made as follows:

  (a)   if sent by fax, at the time of transmission; or     (b)   in the case of
delivery by hand, when delivered;

    provided that in each case where delivery by fax or by hand occurs after 6pm
on a Business Day or on a day which is not a Business Day, service shall be
deemed to occur at 9am on the next following Business Day.       References to
time in this clause are to local time in the country of the addressee.   17.2  
The addresses and fax numbers of the parties for the purpose of clause 17.1 are
as follows:

         
(a)
  Seller    
 
  Address:   100 Phoenix Drive
 
      Ann Arbor MI 48108
 
      USA
 
       
 
  Fax:   +1 734 477 1370
 
       
 
  For the attention of:   General Counsel
 
       
 
  With a copy to:    
 
  Address:   100 New Bridge Street
 
      London
 
      EC4V 6JA
 
       
 
  Fax:   +44 207 9191999
 
       
 
  For the attention of:   Gabriel Fisher/James Reed

         
(b)
  Purchaser    
 
  Address:   32 Bedford Row
 
      London
 
      WC1R 4HE
 
       
 
  Fax:   020 7831 5099
 
       
 
  For the attention of:   Luke Johnson

16



--------------------------------------------------------------------------------



 



17.3   A party may notify the other party to this Agreement of a change to its
name, relevant addressee, address or fax number for the purposes of this clause
17, provided that, such notice shall only be effective on:

  (a)   the date specified in the notification as the date on which the change
is to take place; or     (b)   if no date is specified or the date specified is
less than five Business Days after the date on which notice is given, the date
following five Business Days after notice of any change has been given.

17.4   In proving service is shall be sufficient to prove that the envelope
containing such notice was properly addressed and delivered to the address shown
thereon or that the facsimile transmission was made and a facsimile confirmation
report was received, as the case may be.   18.   COSTS       Each of the parties
shall be responsible for its own legal, accountancy and other costs, charges and
expenses incurred in connection with the negotiation, preparation and
implementation of this Agreement and any other Agreement incidental to or
referred to in this Agreement.   19.   THIRD PARTY RIGHTS       The parties do
not intend that any term of this Agreement shall be enforceable by virtue of the
Contracts (Rights of Third Parties) Act 1999 by any person who is not a party to
this Agreement.   20.   TIME OF THE ESSENCE       Time shall be of the essence
of this Agreement, both as regards times, dates and periods specified in the
Agreement and as to any times, dates or periods that may by Agreement between
the parties be substituted for any of them.   21.   CONTINUING EFFECT       Each
provision of this Agreement shall continue in full force and effect after
Completion, except to the extent that a provision has been fully performed on or
before Completion.   22.   ASSIGNMENT       Neither party may assign or transfer
all or any of its rights or obligations under this Agreement or dispose of any
right or interest in this Agreement without the prior written consent of the
other party.   23.   CURRENCY CONVERSION       For the purpose of converting
amounts specified in one currency into another currency where required, the rate
of exchange to be used in converting amounts specified in one currency into
another currency shall be the New York closing rate for exchanges between those
currencies quoted in the Wall Street Journal for the nearest Business Day for
which that rate is so quoted prior to the date of the conversion.

17



--------------------------------------------------------------------------------



 



24.   GOVERNING LAW AND SUBMISSION TO JURISDICTION   24.1   Governing law      
The construction, validity and performance of this Agreement shall be governed
by the laws of England and Wales.   24.2   Submission to jurisdiction       The
parties to this Agreement irrevocably agree that the courts of England and Wales
shall have exclusive jurisdiction over any claim or matter arising under or in
connection with this Agreement and that accordingly any proceedings in respect
of any such claim or matter may be brought in such court. Nothing in this clause
shall limit the right of the Seller to take proceedings against any other party
in any other court of competent jurisdiction, nor shall the taking of
proceedings in any one or more jurisdiction preclude the taking of proceedings
in any other jurisdictions, whether concurrently or not, to the extent permitted
by the law of such other jurisdiction.   25.   GOVERNING LANGUAGE       The
official text of the Transaction Documents and any notices given thereunder
shall be in English. In the event of any dispute concerning the construction or
interpretation of any Transaction Document, reference shall be made only to the
relevant Transaction Document as written in English and not to any translation
into any other language.

The parties have shown their acceptance of the terms of this Agreement by
executing it at the end of the schedules.

18



--------------------------------------------------------------------------------



 



SCHEDULE 1
Part 1: Details of the Company

             
 
           
Name
  :   Borders (UK) Limited
 
           
Date of Incorporation
  :   17 August 1981
 
           
Place of Incorporation
  :   England & Wales
 
           
Company number
  :   01580771
 
           
Registered office
  :   120 Charing Cross Road, London, WC2H 0JR
 
           
Directors
  :   Edward James Jackson
6358 Cherry Tree Court, Rochester
Hills, MI 48306, USA
 
           
 
      George Lewis Jones
100 Underdown Road, Ann Arbor, MI
48105, USA
 
           
 
      Edward W Wilhelm
46608 Southview Lane, Plymouth, MI
48170, USA
 
           
Secretary
  :   Thomas D. Carney
2033 Norway, Ann Arbor, MI 48104, USA
 
           
Authorised share capital
  :   £53,711 divided into 499,600 ordinary
shares of £0.10 each, 10 “A” ordinary
shares of £0.10 each and 37,500 7.5%
cumulative convertible redeemable
preference shares of £0.10 each
 
           
Issued share capital
  :   £45,411.30 divided into 454,103
ordinary shares of £0.10 each, and 10
ordinary A shares of £0.10 each
 
           
Mortgages and charges
  :   Fleet Retail Group, Inc.
30/07/04 (created)
09/08/2004 (registered)
 
           
 
      Guarantee and floating charge over the
whole of the inventory and stock in
trade, all books and other debts, and
monetary claims, by way of security all
agreements and policies of insurance,
any letters of credit.
 
           
 
      Fleet Retail Group, Inc.
30/07/04 (created)
09/08/2004 (registered)
 
           
 
      An amended and restated multicurrency

19



--------------------------------------------------------------------------------



 



             
 
      revolving credit agreement over all
deposits, credits, collateral and
property now or hereinafter in the
possession, custody, safekeeping or
control of such agent, such issuing
bank, or such lender or any lender
affiliate and their successors.
 
           
 
      Bank of America, N.A., JP Morgan Chase
Bank, Wells Fargo Retail Finance
31/07/06 (created)
18/08/2006 (registered)
 
           
 
      An amended and restated multicurrency
revolving credit agreement. A
continuing lien, security interest and
right of set off as security upon all
deposits, credits, collateral and
property. A security interest in all
goods, documents, instruments, and
accounts.
 
           
Registered shareholders
  :   BGI (UK) Limited
100 New Bridge Street, London, EC4V 6JA
10 ordinary A shares
454,103 ordinary shares
 
           
Accounting reference date
  :   25/01
 
           
Auditors
  :   Ernst & Young LLP
 
           
Tax residence
  :   UK
 
           
VAT registration number
  :   GB 650 0723 71
 
           
Status
  :   Trading
 
           
Direct subsidiaries
  :   None

20



--------------------------------------------------------------------------------



 



Part 2: Details of the Irish Company

             
 
           
Name
  :   Borders Books Ireland Limited
 
           
Date of Incorporation
  :   4 July 2005
 
           
Place of Incorporation
  :   Dublin, Ireland
 
           
Company number
  :   404624
 
           
Registered office
  :   70 Sir John Rogerson’s Quay, Dublin 2
 
           
Directors
  :   George L Jones
100 Underwood Road, Ann Arbor, MI, 48105
 
           
 
  :   Robert Heron
44 Avoca Avenue, Blackrock, Co Dublin,
Ireland
 
           
 
  :   Edward W. Wilhelm
46608 Southview Lane, Plymouth MI 48170,
USA
 
           
 
      Edward James Jackson
6358 Cherry Tree Court, Rochester Hills,
MI 48306, USA
 
           
Secretary
  :   Thomas D. Carney
2033 Norway, Ann Arbor, MI 48104, USA
American
 
           
Authorised share capital
  :   €10,000,000 divided into 10,000,000
ordinary shares of €1 each
 
           
Issued share capital
  :   €31,000 divided into 31,000 ordinary
shares of €1 each
 
           
Mortgages and charges
  :   Bank of America, N.A.
26/01/2007 (created)
13/02/2007 (registered)

Charge on book debts of the Irish Company.
 
           
Registered shareholder
  :   Borders International Services, Inc.
100 Phoenix Drive, Ann Arbor, MI 48108,
USA
31,000 ordinary shares
 
           
Accounting reference date
  :   28/01
 
           
Auditors
  :   Ernst & Young
 
           
Tax residence
  :   Republic of Ireland

21



--------------------------------------------------------------------------------



 



             
VAT registration number
  :   IE 6424624H
 
           
Status
  :   Trading
 
           
Direct subsidiaries
  :   None

22



--------------------------------------------------------------------------------



 



SCHEDULE 2
Completion
Part 1: Seller’s Delivery Obligations at Completion
At Completion, the Seller shall deliver to the Purchaser:

1.   duly executed transfers of all of the (i) Shares; and (ii) Irish Shares,
into the name of the Purchaser or its nominees together with the relevant share
certificates (or indemnities in respect thereof in the agreed form);   2.   the
leasehold deeds to the Properties referred to in parts 1 and 2 of schedule 8
(other than the leasehold deed relating to the Broadgate, Canary Wharf, Fleet
Street and Finchley Road stores, copies of which will be provided) and the
concessions referred to in part 3 of schedule 8 and the counterparts of the
concessions referred to in part 4 of schedule 8, such delivery to be made by the
title deeds being placed at the registered office/principal place of business of
the Company or the Irish Company (as the case may be) or at the premises of the
Company’s property solicitors (a schedule of the solicitors holding such
documents having been provided to the Seller);   3.   all the statutory and
other books (duly written up to, but not including, Completion) of the Company
and the Irish Company and their respective certificates of incorporation and
common seals in its possession, such delivery to be made by the statutory
records and other books being placed at the registered office/principal place of
business of the Company;   4.   duly executed releases under seal, in the agreed
form, releasing the Company from the Charges together with forms 403a duly
completed and sworn in respect of the same;   5.   duly executed releases under
seal, in the agreed form, releasing the Irish Company from the charge dated 26
January 2007 granted to the Bank of America, N.A. together with Form C6 duly
completed and sworn in respect of the same;   6.   a certificate of
non-crystallization and release in the agreed form duly executed as a deed by
Fleet Retail Group, Inc. in respect of the floating charge dated 30 July 2004
granted to the Bank by the Company and others;   7.   certified copies of any
powers of attorney under which any of the documents referred to in this schedule
is executed or evidence reasonably satisfactory to the Purchaser of the
authority of any person signing on behalf of the Seller of or any member of the
Borders Group;   8.   duly executed irrevocable power of attorney in the agreed
form in respect of the Shares enabling the Purchaser (during the period prior to
the registration of the transfer of the Shares) to exercise all voting and other
rights attaching to the Shares;   9.   duly executed irrevocable power of
attorney in the agreed form in respect of the Irish Shares enabling the
Purchaser (during the period prior to the registration of the transfer of the
Irish Shares) to exercise all voting and other rights attaching to the Irish
Shares;   10.   letters of resignation in the agreed form from each of the
Directors and the secretary of the Company and the Irish Company, such
resignations to take effect from the close of the meetings referred to in part 2
of this schedule 2;   11.   a duly executed release under seal, in the agreed
form, releasing the Company and the Irish Company from any liability whatsoever
(whether actual or contingent, but excluding Intra-Group Trading Indebtedness)
which may be owing to any member of the Seller’s Group by

23



--------------------------------------------------------------------------------



 



    the Company or the Irish Company at Completion or written confirmation being
furnished to the Purchaser that no Intra-Group Indebtedness exists;   12.   the
Tax Deed duly executed by the Seller;   13.   the Licence duly executed by
Borders Properties, Inc.;   14.   the Transitional Services Agreement duly
executed by Borders International Services, Inc.;   15.   a copy of a resolution
of the board of directors of the Seller (certified by a duly appointed officer
as true and correct) authorising the execution of and the performance by the
Seller of its obligations under this Agreement and each of the other documents
to be executed by the Seller; and   16.   copies of all existing bank mandates
and bank statements showing the current and deposit account balances of the
Company and the Irish Company as at the close of business on the Business Day
preceding Completion which show the repayment of all Leakage except Permitted
Leakage.

24



--------------------------------------------------------------------------------



 



Part 2: Seller’s Other Obligations at Completion
At Completion, the Seller shall:

1.   procure that:   4.1   the balance of the BoA Indebtedness (taking into
account the payment to be made by the Purchaser on behalf of the Company
pursuant to paragraph 1 of part 3 of schedule 2) is paid to Bank of America,
N.A. (as administrative agent and collateral agent) by CHAPS to Bank of America,
London (sort code: 16-50-50 account number: 65280027); and   4.2   the Fortis
Indebtedness is paid by CHAPS to the Borders UK account at Fortis Bank (sort
code: 40-52-62 account number: 1216402-84);   2.   cause the Directors to hold a
meeting of the board of the Company and the Irish Company at which the relevant
Directors shall pass resolutions in the agreed form to:   4.1   approve the
registration of the Purchaser or its nominees as members of the Company or Irish
Company (as appropriate) subject only to the production of duly stamped and
completed transfers in respect of the Shares or the Irish Shares (as
appropriate);   4.2   appoint such persons as the Purchaser may nominate as
directors and secretary of the Company and the Irish Company (as appropriate);  
4.3   revoke all authorities to the bankers of the Company and the Irish Company
relating to bank accounts and to give authority to such persons as the Purchaser
may nominate to operate the same;   4.4   do and perform any other business
which may be necessary or desirable to give full and valid effect to the sale
and purchase of the Shares and the Irish Shares,       and the Seller shall
furnish to the Purchaser on Completion duly signed minutes of the meetings.

25



--------------------------------------------------------------------------------



 



Part 3: Purchaser’s Obligations at Completion
At Completion, the Purchaser shall:

1.   on behalf of the Company, pay the sum of £10,000,000 to Bank of America,
N.A. (as administrative agent and collateral agent) by CHAPS to Bank of America,
London (sort code: 16-50-50 account number: 65280027);   2.   issue to the
Seller 1999 B Ordinary Shares of £0.01 each and deliver to the Seller a share
certificate in respect thereof;   3.   issue to the Seller Fixed Rate Unsecured
Loan Notes 2017 in the principal amount of £1,700,000 and deliver to the Seller
a Loan Note in respect thereof;   4.   deliver to the Seller a counterpart of
the Tax Deed duly executed by the Purchaser;   5.   deliver to the Seller a
counterpart of the Licence duly executed by the Company and the Irish Company;  
6.   deliver to the Seller a counterpart of the Transitional Services Agreement
duly executed by the Company and the Irish Company;   7.   deliver to the Seller
the Deeds of Covenant duly executed by the Company and the Irish Company;   8.  
deliver to the Seller a copy of a resolution of the board of directors of the
Purchaser (certified by a duly appointed officer as true and correct)
authorising the execution of and the performance by the Purchaser of its
obligations under this Agreement and each of the other documents to be executed
by the Purchaser; and   9.   deliver to the Seller’s Solicitors certified copies
of any powers of attorney under which any of the Transaction Documents are
executed by the Purchaser or other evidence satisfactory to the Seller of the
authority of the person signing on the Purchaser’s behalf.

26



--------------------------------------------------------------------------------



 



SCHEDULE 3
Post-Completion Obligations

1.   Following Completion, the Purchaser undertakes to the Seller:   4.1   to
procure the repayment in the ordinary and usual course of business by the
relevant member(s) of the Group of all Intra-Group Trading Indebtedness owed to
any member of the Seller’s Group as at Completion; and   4.2   to use all
reasonable endeavours (including the provision of substitute guarantees) to
obtain the release of the Seller and each member of the Seller’s Group from any
Intra-Group Guarantees to which it is a party and, pending such release:

  (a)   to indemnify the Seller and the relevant member of the Seller’s Group
against all amounts paid by it to any third party pursuant to any Intra-Group
Guarantees in respect of any liability of any member of the Group (and all
Losses incurred in connection with such liability) whether arising before or
after Completion; and     (b)   not to take any action or allow any event to
occur that results in any increase in the liability of any member of the
Seller’s Group under any Intra-Group Guarantee including, for the avoidance of
doubt, extending the term of any of the leases to which such Intra-Group
Guarantees relate.

2.   The parties acknowledge and agree that:   4.1   the Domain Names have been
incorrectly registered in the name of the Company and that the Domain Names
should be transferred to their beneficial owner, Borders Properties, Inc. The
parties agree that they will take all actions and execute all documents (and in
the case of the Purchaser, that it will procure that the Company takes all
actions and executes all documents) required to transfer the Domain Names from
the Company to Borders Properties, Inc as soon as reasonably practicable
following Completion; and   4.2   the Other Domain Names are currently
registered in the name of various third parties. The Purchaser agrees that it
will use (and procure the Company uses) its best endeavours to procure the
transfer of the Other Domain Names to Borders Properties, Inc as soon as
reasonably practicable following Completion.   3.   The Seller agrees that it
will use its best endeavours to procure the transfer of the domain name
booksetcltd.co.uk from Borders Properties, Inc. to the Company as soon as
reasonably practicable following Completion   4.   If at any time the Landlord
of any Guaranteed Property shall call upon Borders Group to make good in respect
of a Lease Guarantee, and the Purchaser fails to indemnify the Seller and the
relevant member of the Seller’s Group pursuant to paragraph 1.2 of this
schedule, then upon written notice given by Borders Group to the Purchaser, the
Purchaser shall:   4.1   procure that the Company or the Irish Company as
appropriate shall assign the lease of the relevant Guaranteed Property as
directed by Borders Group;   4.2   use its best endeavours to obtain all
necessary consents for such assignment(s);   4.3   be responsible for all its
own costs and those of Borders Group and the relevant Landlord in respect of the
assignment and the granting of consent Provided That if the Purchaser does not
promptly pay such costs or procure any necessary undertaking in respect thereof
then Borders

27



--------------------------------------------------------------------------------



 



    Group may elect to pay such costs and/or provide such undertaking and such
sums shall be owed as a debt by the Purchaser to Borders Group.

28



--------------------------------------------------------------------------------



 



SCHEDULE 4
Warranties

1.   THE SHARES   4.1   The Seller is the legal and beneficial owner of the
Shares and is entitled to sell the Shares and to procure the sale of the Irish
Shares with full title guarantee on the terms of this Agreement without the
consent of any third party.   1.1   The Shares comprise the whole of the issued
and allotted share capital of the Company and all of the Shares are fully paid
or credited as fully paid.   1.2   The Irish Shares comprise the whole of the
issued and allotted share capital of the Irish Company and all of the Irish
Shares are fully paid or credited as fully paid.   4.2   There is no Encumbrance
on, over or affecting any of the Shares or Irish Shares or any unissued shares,
debentures or other securities of the Company or the Irish Company and no person
has the right (whether exercisable now or in the future and whether contingent
or not) to call for the issue, allotment, conversion, redemption, sale or
transfer of any shares, debentures or other securities of the Company or the
Irish Company.

2.   CAPACITY OF SELLER   4.1   The Seller has obtained all corporate
authorisations required to empower it to enter into this Agreement and the Tax
Deed and to perform its obligations thereunder in accordance with their terms.  
4.2   The relevant members of the Seller’s Group have obtained all corporate
authorisation required to empower it to enter into the Transaction Documents to
which they are a party and to perform their respective obligations thereunder in
accordance with their terms.   4.3   Neither the entry into the Transaction
Documents nor the implementation of the transactions contemplated by the
Transaction Documents by the relevant members of the Seller’s Group will:

  (a)   violate or conflict with the provisions of their constitutional
documents;     (b)   to the knowledge of the Seller, amount to a violation or
breach of any applicable laws or regulations in any relevant jurisdiction;    
(c)   to the knowledge of the Seller, amount to a violation or default with
respect to any relevant order, decree or judgment of any court or any
governmental or regulatory authority in any jurisdiction to which the relevant
member of the Seller’s Group is a party or by which the relevant member of the
Seller’s Group is bound; or     (d)   to the knowledge of the Seller, result in
a breach of, or constitute a default under, any instrument to which the relevant
member of the Seller’s Group is a party or by which the relevant member of the
Seller’s Group is bound.

4.4   The Transaction Documents constitute (or will on execution constitute)
valid and legally binding obligations of the relevant members of the Seller’s
Group.   4.5   The Seller is not engaged in any material litigation or
arbitration or similar proceedings related to the transactions contemplated by
the Transaction Documents and to the knowledge of the Seller, no such
litigation, arbitration or proceeding is threatened against the Seller or any
member of the Seller’s Group.

29



--------------------------------------------------------------------------------



 



3.   THE COMPANY   4.1   The Company is duly incorporated and validly existing
under the laws of England and Wales and has full corporate power and authority
to carry on its business as it is now being conducted and to own the assets it
now owns.   4.2   Except as required by this Agreement, there are no agreements
or arrangements in force which provide for the present or future allotment,
issue, transfer, redemption or repayment of, or grant to any person of the right
(whether conditional or otherwise) to require the allotment, issue, transfer,
redemption or repayment of, any shares in the Company (including any option or
right of pre-emption or conversion).

4.   THE IRISH COMPANY   4.1   The Irish Company is duly incorporated and
validly existing under the laws of Ireland and has full corporate power and
authority to carry on its business as it is now being conducted and to own the
assets it now owns.   4.2   Except as required by this Agreement, to the
knowledge of the Seller, there are no agreements or arrangements in force which
provide for the present or future allotment, issue, transfer, redemption or
repayment of, or grant to any person of the right (whether conditional or
otherwise) to require the allotment, issue, transfer, redemption or repayment
of, any shares in the Irish Company (including any option or right of
pre-emption or conversion).

5.   SCHEDULES       The particulars relating to the Company and the Irish
Company set out in schedule 1 are in all material respects true and accurate.  
6.   THE ACCOUNTS   4.1   General

  (a)   The Accounts have been prepared in accordance with CA85 and audited by a
certified auditor at the time they were audited.     (b)   The Accounts give a
true and fair view of the state of affairs of the relevant member of the Group
and of the assets and liabilities as at, and the profit and losses of the
relevant member of the Group for the period ended on the Accounting Date, and of
the results of the relevant member of the Group for the Financial Year ended on
the Accounting Date.

4.2   Management Accounts       The Management Accounts have been prepared by
the Company from the Company’s accounting records with due care and attention
using the same accounting policies as were adopted for the management accounts
for the Financial Year ended on 3 February 2007.   4.3   Irish Trial Balance    
  The Irish Trial Balance has been prepared by the Company from the Irish
Company’s accounting records with due care and attention using the same policies
as were adopted for the management accounts of the Company for the Financial
Year ended on 3 February 2007.

30



--------------------------------------------------------------------------------



 



7.   BUSINESS SINCE THE ACCOUNTING DATE       Since the Accounting Date:

  (a)   the businesses of the Company and the Irish Company have been carried on
in the ordinary and usual course;     (b)   no material adverse change in the
financial position of the Company or the Irish Company has occurred other than
any such material adverse change arising from changes in the economy generally
or in the industry in which the Company and the Irish Company operate;     (c)  
the Company and the Irish Company have not declared, paid or made for the
Financial Year ended on the Accounting Date, a dividend or other distribution
except to the extent provided in the relevant Accounts; and     (d)   the
Company and the Irish Company have not undergone any capital reorganisation or
change in their respective capital structures and the Company and the Irish
Company have not repaid or redeemed share or loan capital, or made (whether or
not subject to conditions) an Agreement or arrangement or undertaken an
obligation to do any of those things.

4.2   The Data Room contains details of all current year disposals of fixed
assets (other than disposals in the ordinary course of business) by the Company
having in aggregate a value exceeding £1,000,000.   4.3   The Data Room contains
details of all current year disposals of fixed assets (other than disposals in
the ordinary course of business) by the Irish Company having in aggregate a
value exceeding €100,000.

8.   CONTRACTUAL MATTERS   4.1   Neither the Company nor the Irish Company is a
party to any guarantee or agreement for indemnity or for suretyship in respect
of any Indebtedness, liability or obligation of any third party otherwise than
in the ordinary course of business.   4.2   The Data Room contains details of:

  (a)   any contract (other than contracts relating to the purchase of products
and services in the ordinary course of business) representing annual income or
expenditure in excess of £1,000,000 in the case of the Company, and €100,000 in
the case of the Irish Company, which cannot be terminated without penalty or
other compensation on less than three months notice;     (b)   any agency,
distribution, franchising or licensing agreement representing annual income or
expenditure in excess of £1,000,000 in the case of the Company, and €100,000 in
the case of the Irish Company, other than such agreements entered into in the
ordinary course of business, consistent with past practice;     (c)   any joint
venture, agency, shareholders’ or partnership arrangement or agreement to which
the Company or the Irish Company is a party.

4.3   To the knowledge of the Seller, each of the material contracts to which
the Company is party is in full force and effect and constitutes a legal, valid
and binding obligation of the Company.

31



--------------------------------------------------------------------------------



 



4.4   To the knowledge of the Seller, each of the material contracts to which
the Irish Company is party is in full force and effect and constitutes a legal,
valid and binding obligation of the Irish Company.   4.5   No act or transaction
has been effected by the Company (including the sale of the Shares) or the Irish
Company (including the sale of the Irish Shares) in consequence of which the
Company or the Irish Company is liable to refund the whole or part of any
investment grant from any government or quasi-governmental body or other grant
received by virtue of any law.   4.6   The Company does not carry on business
under any name other than its own and “Borders”, “Borders Superstores”, “Borders
Express” and “Books etc.”.   4.7   The Irish Company does not carry on business
under any name other than its own and “Borders”.   4.8   Details of the
Indebtedness of the Company in excess of £1,000,000 and any mortgage or charge
relating thereto are contained in the Disclosure Letter.   4.9   Details of the
Indebtedness of the Irish Company in excess of €100,000 and any mortgage or
charge relating thereto are contained in the Disclosure Letter.   4.10   The
Paperchase Arrangements set out the material terms of the arrangements between
the Company and Paperchase Products Limited.

  9.   INDEBTEDNESS   4.1   Neither the Company nor the Irish Company has
received any written notice to repay any Indebtedness which is repayable on
demand; and no event of default has occurred and is outstanding under any
agreement relating to any other Indebtedness or other credit facility of the
Company or the Irish Company (as appropriate).   4.2   Neither the Company nor
the Irish Company has outstanding loan capital or any money borrowed or raised
(other than under its bank facilities or normal trade credits and in the case of
the Irish Company, other than sums borrowed from the Company).   4.3   Neither
the Company nor the Irish Company has lent any money which is due to be repaid
and, as at the date of this Agreement, has not been repaid or owns the benefit
of any debt other than debts accrued in the ordinary course of its business.  
10.   ASSETS       The Company and the Irish Company each owns or is entitled to
use and enjoy all the rights and assets used in its business as substantially
carried on in the Financial Year ended on the Accounting Date, except for any
assets disposed of in the ordinary course of business since that date.

11.   INSOLVENCY, ETC.   4.1   No order has been made, petition presented or
meeting convened for the winding up of the Company or the Irish Company or for
the appointment of any provisional liquidator.   4.2   No petition has been
presented for an administration order to be made in relation to the Company or a
court protection order in relation to the Irish Company and no administrator,
examiner or receiver (including, without limitation, any administrative
receiver) has been appointed in respect of the whole or any part of any of the
property, assets and/or undertaking of the Company or the Irish Company nor has
any such order been made (including, in any

32



--------------------------------------------------------------------------------



 



    relevant jurisdiction, any other order by which, during the period it is in
force, the affairs, business and assets of the Company or the Irish Company are
managed by a person appointed for the purpose by a court, governmental agency or
similar body).   12.   LITIGATION AND REGULATORY MATTERS

4.1   Save as disclosed in the Data Room, neither the Company nor the Irish
Company is engaged in any litigation or arbitration or similar proceedings
including, for the avoidance of doubt, any industrial or trade dispute which
individually or collectively are regarded or ought reasonably to be regarded by
the Seller as likely to have a material adverse effect on the financial position
of the Company or the Irish Company (as appropriate). To the knowledge of the
Seller, no such proceedings have been threatened in writing against the Company
or the Irish Company.   4.2   To the knowledge of the Seller, there are no
unfulfilled or unsatisfied judgments against the Company or the Irish Company.  
4.3   To the knowledge of the Seller, neither the Company nor the Irish Company
has received any written notice that it is the subject of any ongoing official
investigation or inquiry or proceedings brought by any governmental or other
administrative authority.   4.4   The Company and the Irish Company have
obtained all material licences, permissions, authorisations and consents
required for the carrying on of business now carried on by each of them in the
places and in the manner in which that such businesses are now carried on and
such licences, permissions, authorisations and consents are in full force and
effect.   4.5   Neither the Company nor the Irish Company has received written
notice that it is in default under any material licence, permission,
authorisation or consent.   4.6   Neither the Company nor the Irish Company has
received written notice that it is in violation of, or in default with respect
to, any statute, regulation, order, decree or judgment of any court or any
governmental agency of the jurisdiction in which it is incorporated which could
have a material and adverse effect upon its assets or business.

  13.   INSURANCE   4.1   The Data Room contains details of the insurances
maintained by or on behalf of the Company and the Irish Company. There is no
material claim outstanding under or in respect of such policies of insurance.  
4.2   To the knowledge of the Seller, such insurances are in full force and
effect and there are no special circumstances which might lead to any liability
under such insurances being avoided by the insurers.

  14.   EMPLOYEES   4.1   The Data Room contains a list of all the employees of
the Company and the Irish Company together with details of remuneration and
other material conditions of employment.   4.2   There has been made available
to the Purchaser copies of all applicable collective bargaining agreements and
where available a copy of the standard terms and conditions of employment of the
Company and the Irish Company.   4.3   Since the Accounting Date, no Senior
Executive of the Company or the Irish Company has been given or received formal
written notice terminating his contract of employment.

33



--------------------------------------------------------------------------------



 



15.   INTELLECTUAL PROPERTY   4.1   The Data Room contains details of all
registered Intellectual Property which is registered in or applied for in the
name of the Company and the Irish Company and which is material to their
respective businesses and which is owned by the Company or the Irish Company
(the “Owned Intellectual Property”).   4.2   The entity described as the owner
or the applicant of the Owned Intellectual Property in the Data Room is the sole
legal and beneficial owner of such rights, free from all security interests.  
4.3   So far as the Seller is aware, there exists no actual or threatened
infringement of any of the Owned Intellectual Property, nor any circumstances
likely to give rise to such infringement.   4.4   So far as the Seller is aware,
neither the conduct of the business of the Company or the Irish Company nor the
Owned Intellectual Property Rights or any Intellectual Property used by them
infringe the Intellectual Property of any third party and no notification of any
such infringement has been received.   4.5   In respect of all Owned
Intellectual Property registered or applied for on behalf of the Company or the
Irish Company, all application, filing, registration, renewal and other fees
have been paid when due.   4.6   The Data Room contains accurate details of all
written licences which have been granted by the Company or the Irish Company to
third parties relating to the Owned Intellectual Property and which is material
to its respective business. Neither the Company nor the Irish Company has
received written notification of any material breach of such licences.   4.7  
The Data Room contains accurate details of all written licences granted by third
parties to the Company or the Irish Company relating to the Intellectual
Property used in the business of the Company or the Irish Company (as
appropriate) and which is material to such business. Neither the Company nor the
Irish Company has received written notification of any material breach of such
licences.   4.8   To the knowledge of the Seller, neither the Company nor the
Irish Company has disclosed to any person any material part of its Confidential
Information except where such disclosure was properly made in the normal course
of its business or was made subject to an agreement under which the recipient is
obliged to maintain its confidentiality or restricted from using it other than
for the purposes for which it was disclosed by the Company or the Irish Company
(as appropriate).

  16.   DATA AND RECORDS   4.1   For the purposes of this paragraph, “Data
Protection Legislation” means, in relation to the Company, all applicable UK
statutes and enacting instruments concerning the protection and/or processing of
personal data and in relation to the Irish Company all applicable Republic of
Ireland statutes and enacting instruments concerning the protection and/or
process of personal data.   4.2   To the knowledge of the Seller, the Company
and the Irish Company have each complied in all material respects with all
applicable Data Protection Legislation.   4.3   To the knowledge of the Seller,
the Company has not received any notice from the UK Information Commissioner
alleging non-compliance with any applicable Data Protection Legislation,
requiring the Company to change or delete any data or prohibiting any transfer
of data to a place outside the UK.

34



--------------------------------------------------------------------------------



 



4.4   To the knowledge of the Seller, the Irish Company has not received any
notice from the Data Protection Commissioner alleging non-compliance with any
applicable Data Protection Legislation, requiring the Irish Company to change or
delete any data or prohibiting any transfer of data to a place outside the
Republic of Ireland.   4.5   To the knowledge of the Seller, no individual has
claimed compensation from the Company or the Irish Company under any applicable
Data Protection Legislation, including for unauthorised or erroneous processing
or loss or unauthorised disclosure of data.   4.6   The Company or the Irish
Company is the sole legal and beneficial owner of the customer and mobile phone
database containing details of the customers of the Company or the Irish Company
currently hosted by Cheetahmail and Magnet Harlequin.

  17.   PENSIONS   4.1   Other than the Borders UK Pension Scheme and the
Borders Irish Pension Scheme (the “Schemes”) and any mandatory, government or
social security pension arrangements, there are no legally enforceable
arrangements or any ex-gratia arrangements whether or not legally enforceable in
existence at the date of this Agreement which the Company or the Irish Company
has any obligation to provide, or which the Company or the Irish Company is
legally obliged to contribute for the provision of any pension, lump sum or
other like benefit on retirement or death or termination of employment which are
for the benefit of any employee of the Company or the Irish Company (or the
benefit of persons dependent on any such employee).   4.2   The Data Room
contains information relating to the Schemes and the Life Assurance Scheme which
provides all material details of the benefits payable under them.   4.3   The
Borders UK Pension Scheme is a registered pension scheme within the meaning of
section 150(2) of the Finance Act 2004 and so far as the Seller is aware, there
is no reason why this registration may be withdrawn.   4.4   All benefits
provided under the Schemes are money purchase benefits.   4.5   The Schemes have
at all times complied in all material respects with their respective terms and
applicable local laws, regulations and other relevant requirements of the
appropriate government bodies or regulatory authorities.   4.6   To the extent
that any contributions and premiums are required to be paid by the Company and
the Irish Company under the Schemes and the Life Assurance Scheme at the date of
this Agreement, they have been paid.   4.7   The letter from Aegon Trustee
Solutions to Heath Lambert Consulting Limited, dated 30 July 2007 and concerning
the Books Etc Limited Pension Scheme, contains a quotation which Scottish
Equitable have confirmed to Heath Lambert Consulting Limited is guaranteed
provided it is accepted by 24 October 2007.

  18.   PROPERTIES   4.1   The Properties comprise all the land and buildings in
which the Company and the Irish Company has an interest.   4.2   With the
exception of the Blanchardstown Property, the Company has good leasehold title
to the Properties referred to in parts 1 and 2 of schedule 8 and to the Closed
Property and the Company is in or is entitled to exclusive occupation of the
Properties free of all leases,

35



--------------------------------------------------------------------------------



 



    tenancies, third party rights of occupation, charges or mortgages subject
only to the Occupational Concessions.

4.3   The Irish Company has good leasehold title to the Blanchardstown Property
and the Irish Company is in exclusive occupation of the Blanchardstown Property
free of all leases, tenancies, third party rights of occupation, charges or
mortgages subject only to the relevant Occupational Concessions.   4.4   Neither
the Company nor the Irish Company has received written notice relating to any
subsisting material and adverse breaches of any applicable law relating to town
and country planning and applicable building regulations and by laws affecting
the same, nor any such notices relating to non compliance with covenants (other
than covenants for repair) restrictions and conditions affecting the Properties
and, so far as the Seller is aware, there are no circumstances likely to give
rise to any such notice or breach.   4.5   Neither the Company nor the Irish
Company has received written notice relating to any subsisting material and
adverse breaches of any statutory, municipal or other requirements (including
planning consents) involved in the use of the Properties and the conduct of the
business of the Company or the Irish Company (as appropriate) and the Seller is
not aware of any intended or contemplated revocation or refusal of any such
licence or consent.   4.6   The Properties referred to in parts 1 and 2 of
schedule 8 are served by all necessary drainage, water, electricity and/or gas
services, all of which are connected to the mains sufficient for their existing
uses.   4.7   To the knowledge of the Seller there are no material and adverse
disputes affecting the Properties.   4.8   The means of access to the Properties
are over either roads which have been adopted and maintained by the local
authority or under legal easements sufficient for their existing uses.   4.9  
Schedule 8 contains an accurate summary of the principal terms of the documents
therein mentioned.   4.10   Part 5 of schedule 8 lists all the properties
disposed of or vacated by the Company since 1 January 1998.   4.11   So far as
the Seller is aware, the Company has not received notice of any outstanding
liability (other than claims for dilapidations) under the leases of the Disposed
Properties and any claims for dilapidations that have been received by the
Company have been settled.

  19.   ENVIRONMENTAL MATTERS   4.1   In this paragraph and in schedule 5:

  (a)   “Environment” means the natural and man-made environment, including all
or any of the following media, namely air, water and land (including air within
buildings and other material or man-made structures above or below the ground)
and any living organisms (including man) or systems supported by those media;  
  (b)   “Environmental Law” means all statutes and regulations concerning the
protection of human health or the environment or the generation, transportation,
storage, treatment or disposal of Hazardous Substances and capable of
enforcement by legal process in the jurisdiction of operation of each Group
Company;

36



--------------------------------------------------------------------------------



 



  (c)   “Environmental Licence” means any permit, licence, authorisation,
consent or other approval required under, or in relation to, any Environmental
Law; and     (d)   “Hazardous Substances” means any material, substance or
organism of whatever description which, alone or in combination with others, may
cause or have a harmful effect on the Environment or the health of man or any
other living organism including, without limitation, all poisonous, toxic,
noxious, dangerous and offensive substances.

4.2   Neither the Company nor the Irish Company has received any written notice
or communication alleging that it is in material violation of any Environmental
Law or Environmental Licence during the period of two years prior to the
Completion Date.

  20.   TAX   4.1   The Company has in relation to periods commencing on or
after the date of acquisition by the Seller of the Company (the “Relevant Date”)
made all returns (and supplied all information and given all notices to the
relevant Taxation Authority as required by law within any requisite period and
all such returns, information and notices were, when given or filed, correct and
accurate in all material respects and are not the subject of any material
dispute with any Taxation Authority.)   4.2   The Irish Company has made all
returns (and supplied all information and given all notices to the relevant
Taxation Authority as required by law within any requisite period and all such
returns, information and notices were, when given or filed, correct and accurate
in all material respects and are not the subject of any material dispute with
any Taxation Authority.)   4.3   The Company and the Irish Company have each
paid all Tax for which it is liable and which has fallen due for payment and
neither the Company nor the Irish Company has, in the past three years, been
liable to any material penalty or interest in respect of any such Tax.   4.4  
Neither the Company nor the Irish Company has within the past twelve months been
subject to and so far as the Seller is aware, neither of them is currently
subject to any investigation or audit by any Taxation Authority.   4.5   No
transaction or event has occurred in consequence of which the Company or the
Irish Company is or may be held liable for any Tax where some other company is
or may become primarily liable for the Tax in question by reason of any such
company being or having been a member of the same group of companies.   4.6  
Neither the Company nor the Irish Company has disposed of or acquired any asset
since the Accounting Date in circumstances such that the disposal price or
acquisition cost of the asset would be treated for Taxation purposes as being
different from the consideration given or received.   4.7   The Company and the
Irish Company have in all material respects properly operated the relevant
system for the deduction of payroll Taxes as required by law.   4.8   Neither
the Company nor the Irish Company is treated for any Tax purpose as resident in
a country other than the country of its incorporation.   4.9   The Company and
the Irish Company have each made all deductions and withholdings in respect of
or on account of any Tax from all material payments made by it which it is
obliged to make and has accounted to the relevant Taxation Authority for all
amounts so deducted or withheld.

37



--------------------------------------------------------------------------------



 



4.10   The Company and the Irish Company are each duly registered for the
purposes of value added tax in its country of incorporation and have complied
with all statutory provisions, rules, regulations, orders and directions
concerning value added tax.

38



--------------------------------------------------------------------------------



 



SCHEDULE 5
Limitations on Liability

  1.   SCOPE   4.1   Save as otherwise expressly provided in this schedule, the
provisions of this schedule shall operate to limit the liability of the Seller
in respect of any claim under or in connection with the Warranties and where
expressly stated to apply, the Tax Deed and references to “claim” and “claims”
shall be construed accordingly.   4.2   Paragraphs 5 to 8 and 14 of this
schedule shall not apply to any claim under the Warranties set out in paragraph
19 of schedule 4 (relating to Tax). Paragraphs 3, 5, 6 and 9 of the Tax Deed
shall apply to claims under the Warranties set out in paragraph 20 of schedule 4
as they apply to claims under the Tax Deed.

  2.   PURCHASER’S KNOWLEDGE       The Seller shall have no liability in respect
of the Warranties to the extent that the facts and circumstances giving rise to
the claim have been disclosed or referred to in the Disclosure Letter or this
Agreement or in the Data Room or are otherwise known to any member of the
Purchaser’s Group or its advisers at the date hereof.   3.   LIMITATIONS ON
QUANTUM   4.1   The maximum aggregate liability of the Seller in respect of all
claims under the Warranties and the Tax Deed shall not exceed the amount of
£1,000,000.   4.2   No liability shall attach to the Seller in respect of any
claim unless the liability of the Seller in respect of such claim exceeds
£25,000 in which case the Seller shall (subject to paragraph 3.4) be liable for
the whole of such amount and not merely the excess.   4.3   No liability shall
attach to the Seller unless the aggregate amount of all claims for which it
would, in the absence of this provision, be liable shall exceed £250,000 and in
such event the Seller shall be liable for the whole of such amount and not
merely the excess.   4.4   Paragraphs 3.1 to 3.3 shall not apply to any claim
against the Seller to the extent that it is established that the liability of
the Seller in respect of that claim arises from fraud on the part of the Seller.

  4.   TIME LIMITS   4.1   The Seller shall be under no liability in respect of
any claim and any such claim shall be wholly barred and unenforceable unless
notice of such claim (stating in reasonable detail the specific matters in
respect of which the claim is made and including so far as reasonably
practicable an estimate of the maximum amount of the claim) shall have been
served upon the Seller by the Purchaser:

  (a)   in the case of a claim under the Warranties (other than the Warranties
relating to Tax) by no later than 12 months after the date of Completion; or    
(b)   in the case of a claim under the Warranties relating to Tax by no later
than 36 months after the date of Completion,  

PROVIDED THAT the liability of the Seller against which any claim specified in
such notice shall have been made shall absolutely determine and cease (if such
claim has not been previously satisfied, settled or withdrawn) if legal
proceedings in respect of the claim shall

39



--------------------------------------------------------------------------------



 



not have been commenced against the Seller by being both properly issued and
validly served on the Seller within three months of the giving of such notice.

4.2   If the Purchaser or any member of the Purchaser’s Group becomes aware of a
claim then the Purchaser shall give written notice of the relevant facts to the
Seller as soon as reasonably practicable and in any event within 60 days (the
“Notice Period”) of the Purchaser or the relevant member of the Purchaser’s
Group becoming aware of the claim. A failure by the Purchaser to provide written
notice within the Notice Period shall not prejudice the Purchaser’s right to
bring a claim, but no additional liability shall attach to the Seller to the
extent that the amount of the claim has increased as a result of the failure of
the Purchaser to give written notice within the Notice Period.   4.3  
Paragraphs 4.1 and 4.2 shall not apply to any claim against the Seller to the
extent that it is established that the liability of the Seller in respect of
that claim arises from fraud on the part of the Seller.

  5.   RECOVERY FROM THIRD PARTIES AND CONDUCT OF CLAIMS   4.1   Paragraph 5.2
shall apply in circumstances where:

  (a)   any claim is made against any member of the Purchaser’s Group which may
give rise to a claim by the Purchaser against the Seller; or     (b)   any
member of the Purchaser’s Group is or may be entitled to make recovery from some
other person of any sum in respect of any facts or circumstances by reference to
which the Purchaser has or may have a claim against the Seller; or     (c)   the
Seller shall have paid to the Purchaser an amount in full settlement of a claim
and subsequent to the making of such payment any member of the Purchaser’s Group
becomes or shall become entitled to recover from some other person a sum which
is referable to that payment.

4.2   The Purchaser shall and shall procure that each other member of the
Purchaser’s Group shall:

  (a)   prior to taking any action against the Seller in respect of any claim in
the case of paragraphs 5.1(a) and 5.1(b) (subject to the Purchaser being
indemnified to its reasonable satisfaction by the Seller against all reasonable
costs and expenses which may properly be incurred by reason of such action) as
soon as reasonably practicable take all such action as the Seller may reasonably
request, including the institution of proceedings and the instruction of
professional advisers approved by the Seller to act on behalf of the relevant
member of the Purchaser’s Group, to avoid, dispute, resist, compromise, defend
or appeal against any such claim against the relevant member of the Purchaser’s
Group as is referred to in paragraph 5.1(a) or to make such recovery as is
referred to in paragraphs 5.1(b) or 5.1(c), as the case may be, in accordance
with the reasonable instructions of the Seller; and     (b)   not make any
admission of liability or settle or compromise any liability or claim which has
given or may give rise to a claim against the Seller without the prior written
consent of the Seller which consent shall not be unreasonably withheld or
delayed; and     (c)   in the case of paragraph 5.1(c) only, as soon as
reasonably practicable repay to the Seller an amount equal to the amount so
recovered (less the cost of such recovery) or, if lower, the amount paid by the
Seller to the Purchaser.

40



--------------------------------------------------------------------------------



 



4.3   The Purchaser shall as soon as reasonably practicable:

  (a)   notify the Seller of any claim made against a member of the Purchaser’s
Group as referred to in paragraph 5.1(a), or any right of recovery which is or
might be available, as referred to in paragraphs 5.1(b) and 5.1(c), after any
member of the Purchaser’s Group becomes aware of the same; and     (b)   keep
the Seller informed as soon as reasonably practicable of all material
developments in relation to any claim, or right of recovery, as referred to in
paragraph 5.3(a); and     (c)   provide all such information and documentation
(no matter how it is recorded or stored) as the Seller shall reasonably request
in connection with any claim, or right of recovery, as referred to in paragraph
5.3(a).

4.4   No liability shall attach to the Seller to the extent that a claim has
arisen or the amount of the claim has been increased, or a sum which would
otherwise have been recoverable as referred to in paragraph 5.1(c) has not been
recovered, because the Purchaser failed to comply with paragraphs 5.2(a), 5.2(b)
or 5.3 in relation to such claim or, as the case may be, such amount
recoverable.   4.5   The Purchaser shall not be obliged to take any action set
out in paragraph 5.2 and 5.3 which, in the reasonable view of the Purchaser
would have a material adverse effect on the goodwill of the Purchaser or any
member of the Purchaser’s Group or their relationship with any third party with
whom any of them has a commercial relationship on an ongoing basis.

  6.   NO LIABILITY IF LOSS IS OTHERWISE COMPENSATED   4.1   Provision or
reserve in the Reference Balance Sheet       No liability shall attach to the
Seller in respect of any claim to the extent that allowance, provision or
reserve in respect of the matter or thing giving rise to such claim has been
made in the Reference Balance Sheet.   4.2   Insurance

No liability shall attach to the Seller in respect of any claim if and to the
extent that such claim relates to any loss or damage recoverable by any member
of the Purchaser’s Group under any policy of insurance.

  7.   FUTURE ACTS   4.1   Change in Legislation       No liability shall attach
to the Seller in respect of any claim to the extent that such claim would not
have arisen (or the amount of the claim would not have been increased) but for a
change in legislation made after the date hereof or a change in the
interpretation of the law after the date hereof (whether or not such change
purports to be effective retrospectively in whole or in part) or if such claim
would not have arisen (or the amount of the claim would not have been increased)
but for any judgement delivered after the date hereof.   4.2   Voluntary Acts
and Omissions       No liability shall attach to the Seller in respect of any
claim to the extent that such claim would not have arisen but for an omission or
a voluntary act (other than an omission or act carried out pursuant to a legally
binding obligation created on or before Completion) of any member of the
Purchaser’s Group occurring after Completion and the relevant member of the

41



--------------------------------------------------------------------------------



 



Purchaser’s Group was actually aware that such act or omission or voluntary act
would cause such a claim to arise.

  8.   ACTS APPROVED BY PURCHASER

The Purchaser shall not be entitled to bring any claim in respect of any act or
omission whatsoever carried out at the written request or with the written
approval of the Purchaser or its authorised agent or representative prior to
Completion or which is expressly authorised by this Agreement.

  9.   CONTINGENT AND UNQUANTIFIABLE LIABILITIES

No liability shall attach to the Seller in respect of any claim to the extent
that the claim is based upon a liability which is contingent only or is
otherwise not capable of being quantified unless and until such liability ceases
to be contingent and becomes an actual liability or becomes capable of being
quantified, as the case may be.

  10.   NO DOUBLE RECOVERY

The Purchaser shall not be entitled to recover damages or obtain payment,
reimbursement, restitution or indemnity more than once for the same loss,
damage, deficiency or breach.

  11.   OPPORTUNITY TO REMEDY

No liability shall attach to the Seller in respect of any claim if and to the
extent that the breach giving rise to such claim is capable of remedy (to the
reasonable satisfaction of the Purchaser and Purchaser’s Group) except to the
extent that the relevant breach remains unremedied (without such cost) after the
expiry of 30 days following receipt by the Seller of notice from the Purchaser
giving full particulars of the relevant breach and requiring it to be so
remedied.

  12.   EVENTS PRIOR TO SELLER’S OWNERSHIP

No liability shall attach to the Seller in respect of any claim relating to the
Company if and to the extent that the liability or other matter giving rise to
such claim is primarily attributable to any act, event, omission or default
which occurred prior to 22 October 1997 unless such act, event, omission or
default was known to the Seller at the date hereof.

  13.   PURCHASER TO PROVIDE INFORMATION TO SELLER

Upon any claim being made against the Seller the Purchaser shall and shall
procure that each other member of the Purchaser’s Group shall make available to
accountants and other professional advisers appointed by the Seller such access
to its personnel and to any relevant records and information as the Seller may
reasonably request in connection with such claim.

  14.   RELIANCE AND REMEDIES

1.3   The Purchaser acknowledges and agrees that, save for the Warranties and
where otherwise provided in this Agreement, it has not relied in relation to the
purchase of the Shares or the Irish Shares on, or been induced to enter into
this Agreement by, any information (written or oral), statements or warranties
or representations of any description made, supplied or given by or on behalf of
Borders Group, the Seller, the Company or the Irish Company or the officers,
agents, employees or advisers of any of them in relation to the assets and
liabilities of the Company and the Irish Company, their value or amount, or the
businesses or affairs of the Company and the Irish Company or otherwise.

4.1   Without prejudice to the provisions of paragraph 14.1, the Purchaser
irrevocably and unconditionally waives any right it might have to claim damages
for breach of any warranty

42



--------------------------------------------------------------------------------



 



not contained in this Agreement or in respect of any representation not
contained in this Agreement.

4.2   The Purchaser further acknowledges and agrees that the only remedy
available to it in respect of a breach of any provision of this Agreement shall
be for damages for breach of contract and that the Purchaser shall have no claim
or remedy in tort in respect of such breach. The Purchaser shall have no right
to rescind this Agreement. 4.3   Nothing in this paragraph 14 shall operate to
limit or exclude any liability of the Seller for, or remedy against the Seller
in respect of, any fraudulent misrepresentation on the part of the Seller.   15.
  AWARENESS OF SELLER

Any reference in the Warranties to knowledge or awareness of the Seller shall be
deemed to mean the actual knowledge of the Seller having made enquiry of those
persons whose names are set out in column (1) of schedule 6 in relation to those
Warranties set out against those persons’ names in column (2) of schedule 6.

  16.   PAYMENT OF CLAIM TO BE IN REDUCTION OF AGGREGATE CONSIDERATION

If the Seller pays any sum to the Purchaser pursuant to a claim, the Aggregate
Consideration shall be deemed to be reduced by the amount of such payment.

  17.   SURVIVAL OF THESE PROVISIONS

The provisions of this schedule 5 apply notwithstanding any other provision of
this Agreement and will not be discharged or cease to have effect in consequence
of any rescission or termination of any other provisions of this Agreement.

  18.   MITIGATION NOT AFFECTED

Nothing in this Agreement shall affect the application of the common law rules
on mitigation in respect of any claim or any other matter giving rise to a
claim.

  19.   PURCHASER WAIVES RIGHT OF SET-OFF

4.1   The Purchaser shall be entitled to exercise a right of set-off against the
Seller or any member of the Seller’s Group but only in the following
circumstances:

  (a)   by agreement with the Seller; or     (b)   by notice to the Seller
provided that such notice is accompanied by the written opinion of a commercial
specialist Queen’s Counsel jointly agreed upon between the Purchaser and the
Seller or (failing such agreement) appointed, at the request of either the
Purchaser or the Seller at any time, by the President from time to time of The
Bar Council of England and Wales, to the effect that the Purchaser is likely to
succeed on the claim in respect of the amount to be set off to the extent of the
amount to be set off or, if less, the amount stated in the opinion and will be
entitled to set off the amount so estimated or stated; or     (c)   in respect
of a sum that is the subject of a judgement (in favour of the Purchaser) of the
Supreme Court in England and Wales or other court of competent jurisdiction in
respect of which no right of appeal lies.

43



--------------------------------------------------------------------------------



 



SCHEDULE 6
Awareness of Seller

      Name   Warranties
 
   
Ed Wilhelm
  All
 
   
Tom Carney
  All
 
   
Jeanne Kemp
  5 and 6
 
   
Ed Jackson
  2 and 19
 
   
David Roche
  1, 3-19
 
   
Mark Raban
  1, 3-19
 
   
Philip Downer
  7
 
   
David Kohn
  7
 
   
Russell Evans
  18

44



--------------------------------------------------------------------------------



 



SCHEDULE 7
Insurance

  1.   RISK ALLOCATION

The risk of loss or damage to the assets of the Company or the Irish Company
remains with the Seller prior to Completion.

  2.   INSURANCE CLAIMS

The Seller shall ensure, or shall procure, that any event or circumstance which
gives rise to an insurance claim under any policy of insurance providing cover
for the Company or the Irish Company or any of its assets and which occurs at
any time prior to Completion is the subject of a claim prior to Completion and
is otherwise dealt with in a timely manner and the Seller shall account to the
Company or the Irish Company (as appropriate) in full for the proceeds of any
claim which should properly be received by the Company or the Irish Company (as
appropriate) as soon as reasonably practicable after receipt less any reasonable
costs of recovery of the same.

45



--------------------------------------------------------------------------------



 



SCHEDULE 8
Properties
Part 1: Borders Stores
Table of contents

      Borders Stores
1.
  Borders Beckton
2.
  Borders Birmingham
3.
  Borders Bournemouth
4.
  Borders Brent Cross
5.
  Borders Brighton
6.
  Borders Bristol
7.
  Borders Cambridge
8.
  Borders Cardiff
9.
  Borders Charing Cross Road
10.
  Borders Cheshire Oaks
11.
  Borders Coventry
12.
  Borders Dundee
13.
  Borders Edinburgh Kinnaird
14.
  Borders Gateshead
15.
  Borders Glasgow City
16.
  Borders Glasgow Fort
17.
  Borders Inverness
18.
  Borders Islington
19.
  Borders Kingston
20.
  Borders Leeds Birstall
21.
  Borders Leeds Briggate
22.
  Borders Leicester
23.
  Borders Llantrisant
24.
  Borders London Colney
25.
  Borders Milton Keynes
26.
  Borders Manchester Fort
27.
  Borders Newbury
28.
  Borders Newcastle Silverlink
29.
  Borders Norwich
30.
  Borders Nottingham
31.
  Borders Oxford City
32.
  Borders Oxford Street
33.
  Borders Preston
34.
  Borders Southampton
35.
  Borders Speke
36.
  Borders Stockport
37.
  Borders Swansea
38.
  Borders Swindon
39.
  Borders Teesside
40.
  Borders Thurrock Lakeside
41.
  Borders Warrington
42.
  Borders Watford
43.
  Borders York

46



--------------------------------------------------------------------------------



 



      Other Properties
44.
  St Columb Distribution Centre Ireland
45.
  Borders Blanchardstown

47



--------------------------------------------------------------------------------



 



Property: 1. Borders Beckton

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Inhoco 3107 Ltd (Standard Life Investments)
 
   
Postal Address
  Unit 2
 
  Gallions Reach Shopping Park
 
  Beckton
 
  East London E6 7ER
 
   
Lease Document Date
  19/09/03
 
   
Lease Term
  15 years from 28/08/03 to 27/08/18
 
   
Rent and Rent Review Dates
  Initial rent at lease start £487,207.50 per annum.
Rent review dates: 28/08/08, 28/08/13.

Property: 2. Borders Birmingham

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Bullring Ltd Partnership
 
   
Postal Address
  MSU8 & SU33
 
  Bullring Shopping Centre
 
  Birmingham B5 4BE
 
   
Lease Document Date
  16/11/04
 
   
Lease Term
  15 years from 24/06/03 to 23/06/18
 
   
Rent and Rent Review Dates
  Initial rent at lease start £635,000 per annum or 6% of sales if higher (total
for both leases).
Rent review dates: 24/06/08, 24/06/13.

Property: 3. Borders Bournemouth

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Royal London Long Term Fund
 
   
Postal Address
  11 Bourne Avenue
 
  Bournemouth BH2 6DT
 
   
Lease Document Date
  21/08/00
 
   
Lease Term
  15 years from 28/10/99 to 27/10/14
 
   
Rent and Rent Review Dates
  Initial rent at lease start £360,000 per annum; rent reviewed to £387,500 per
annum on 28/10/04.
Rent review dates: 28/10/04, 28/10/09.

48



--------------------------------------------------------------------------------



 



Property: 4. Borders Brent Cross

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Brent Cross Joint Trust in Land
 
   
Postal Address
  Brent Cross
 
   
Lease Document Date
  11/02/05
 
   
Lease Term
  15 years from 15/11/04 to 14/11/19
 
   
Rent and Rent Review Dates
  Initial rent at lease start £567,000 per annum.
Rent review dates: 15/11/09, 15/11/14.

Property: 5. Borders Brighton

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Standard life Assurance Co
 
   
Postal Address
  Unit MSU6
 
  Churchill Square Shopping Centre
 
  Brighton BN1 2EP
 
   
Lease Document Date
  27/04/00
 
   
Lease Term
  15 years from 25/03/98 to 24/03/13
 
   
Rent and Rent Review Dates
  Initial rent at lease start £320,000 per annum; rent reviewed to £370,000 per
annum on 25/3/03.
Rent review dates: 25/3/03, 25/3/08, 25/3/13.

Property: 6. Borders Bristol

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Legal & General Assurance Society Ltd Linked Life Property Fund
 
   
Postal Address
  Unit 2/3 Dingles Building
 
  Clifton Promenade
 
  48-56 Queens Road
 
  Clifton
 
  Bristol BS8 1RE
 
   
Lease Document Date
  17/01/03
 
   
Lease Term
  25 years from 29/09/02 to 28/09/27
 
   
Rent and Rent Review Dates
  Initial rent at lease start £300,000 per annum; pre agreed rental increase to
£315,000 per annum on 29/09/06.
Rent review dates: 29/09/07, 29/09/12, 29/09/17.

49



--------------------------------------------------------------------------------



 



Property: 7. Borders Cambridge

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  GP Nominees Ltd
 
   
Postal Address
  12-13 Market Street
 
  Cambridge CB2 3PA
 
   
Lease Document Date
  05/04/01
 
   
Lease Term
  25 years from 25/12/00 to 24/12/25
 
   
Rent and Rent Review Dates
  Initial rent at lease start £810,000 per annum; rent reviewed to £935,000 per
annum on 25/12/05.
Rent review dates: 25/12/05, 25/12/10, 25/12/15, 25/12/20.

Property: 8. Borders Cardiff — Not yet open

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Helical (Cardiff) Limited
 
   
Postal Address
  11-15 Farm Street
 
  London
 
  W1J 5RS
 
   
Lease Document Date
  20/07/07
 
   
Lease Term
  15 years from 08/05/07 to 07/05/22.
 
   
Rent and Rent Review Dates
  Initial rent at lease start £400,000 per annum.
Rent review dates: 08/05/12 and 08/05/17.

Property: 9. Borders Charing Cross Road

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  GE Pension Ltd
 
   
Postal Address
  118-124 Charing Cross Road,
 
  London WC2H 0JR
 
   
Lease Document Date
  31/03/04
 
   
Lease Term
  20 years from 31/03/04 to 30/03/24
 
   
Rent and Rent Review Dates
  Initial rent at lease start £1,050,000 per annum. Rent review dates: 31/03/09,
31/03/14, 31/03/19. On review, the rent will be increased by the great of;
 
 
a)   an amount calculated by multiplying the current rent by the product of the
CPI index ratios of each of the immediately proceeding 5 years.
 
 
b)   An amount calculated by increasing the rent payable for each of the
immediately proceeding 5 years by 2.5% per annum.
 
  If any year is greater than 1.05 an index ratio 1.05 shall be deemed to apply.

50



--------------------------------------------------------------------------------



 



Property: 10. Borders Cheshire Oaks

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Equitable Life Assurance Society
 
   
Postal Address
  Unit R13
 
  34 Coliseum Way
 
  Ellesmere Port
 
  Cheshire CH65 9HD
 
   
Lease Document Date
  04/07/2000
 
   
Lease Term
  15 years from 25/12/99 to 24/12/14
 
   
Rent and Rent Review Dates
  Initial rent at lease start £400,380 per annum; rent reviewed to £578,500 per
annum on 25/12/04.
Rent review dates: 25/12/04, 25/12/09.

Property: 11. Borders Coventry

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Tesco Stores Limited
 
   
Postal Address
  Unit 2
 
  Arena Retail Park
 
  Classic Park
 
  Coventry CV6 6AS
 
   
Lease Document Date
  Agreement for lease dated 15 December 2004. Lease not yet completed.
 
   
Lease Term
  25 years from 14/02/05 to 13/02/30
 
   
Rent and Rent Review Dates
  Initial rent at lease start £397,500 per annum.
Rent review dates: 14/02/10, 14/02/15, 14/02/20, 14/02/25.

Property: 12. Borders Dundee

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Countrywide Dundee Ltd/Bellshelf Twentynine Ltd
 
   
Postal Address
  Unit 6
 
  Gallagher Retail Park
 
  East Dock Street
 
  Dundee DD1 3JS
 
   
Lease Document Date
  Agreement for lease signed 29/06/06 lease not yet completed.
 
   
Lease Term
  15 years from 17/07/06 to 16 July 2021
 
   
Rent and Rent Review Dates
  Initial rent at lease start £300,000 per annum.
Rent review dates; 17/07/11, 17/07/16.

51



--------------------------------------------------------------------------------



 



Property: 13. Borders Edinburgh Kinnaird

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  RBOS Trust Co (Jersey) & RBSI Trust Co.

 
   
Postal Address
  Unit 26
Fort Kinnaird
Newcraighall Road
Edinburgh EH15 3RD
 
   
Lease Document Date
  21 February 2001
 
   
Lease Term
  15 years from 08/01/01 to 07/01/16
 
   
Rent and Rent Review Dates
  Initial rent at lease start £227,700 per annum or 6% of sales if higher (over
4m only); rent reviewed to on 08/01/06.
Rent review dates: 08/01/06, 08/01/11. Base rent reviewed to 60% of open market
value. Turnover rent capped at 125% of open market value.

Property: 14. Borders Gateshead

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Ravenside Investments Ltd
 
   
Postal Address
  Unit 7C
Retail World
Team Valley
Gateshead
 
   
Lease Document Date
  21/11/05
 
   
Lease Term
  15 years from 29/09/05 to 28/09/20
 
   
Rent and Rent Review Dates
  Initial rent at lease start £341,530 per annum.
Rent review dates: 29/09/10, 29/09/15.

Property: 15. Borders Glasgow City

     
Tenant
  Borders (UK) Limited, Tenants obligations guaranteed by Borders Group Inc.
(referred to in agreement for lease)
 
   
Current Landlord
  Dempsey Assets Ltd
 
   
Postal Address
  98 Buchanan St
Royal Exchange Square
Glasgow
Scotland G1 3HA
 
   
Lease Document Date
  10/09/98
 
   
Lease Term
  25 years from 18/09/98 to 17/09/23
 
   
Rent and Rent Review Dates
  Initial rent at lease start £1,400,000 per annum; rent reviewed to £1,430,000
per annum on 17/09/03. Rent review dates: 17/09/03, 17/09/08, 17/09/13,
17/09/18.

52



--------------------------------------------------------------------------------



 



Property: 16. Borders Glasgow Fort

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  RBos Trust Co (Jersey) & RBSI Trust Co
 
   
Postal Address
  390 Provan Walk
Glasgow G34 9DL
 
   
Lease Document Date
  Missives in relation to an Agreement for Lease dated 18, 22 and 23 July. 2003.
Lease not yet completed.
 
   
Lease Term
  15 years from 25/10/04 to 24/10/19
 
   
Rent and Rent Review Dates
  Initial rent at lease start £312,500 per annum.
Rent review dates: 25/10/09, 25/10/14.

Property: 17. Borders Inverness

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  RBoS Trust Co (Jersey) & RBSI Trust Co
 
   
Postal Address
  Unit 1A/B
Eastfield Way
Inverness Retail Park
Inverness
Scotland IV2 7GD
 
   
Lease Document Date
  17/09/03
 
   
Lease Term
  19 years from 10/04/03 to 16/11/22
 
   
Rent and Rent Review Dates
  Initial rent at lease start £324,378 per annum or 6% of sales, if higher; Rent
to be reviewed to 80% of open market value.
Rent review dates: 10/04/08, 10/04/13, 10/04/18.

Property: 18. Borders Islington

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Metro Nominees
 
   
Postal Address
  Unit MSU1 & MSU2
26 Parkfield Street
Islington
London N1 0PS
 
   
Lease Document Date
  19/07/02
 
   
Lease Term
  25 years from 07/01/02 to 07/01/27
 
   
Rent and Rent Review Dates
  Initial rent at lease start £395,000 per annum.
Rent review dates: 07/01/07, 07/01/12, 07/01/17, 07/01/23.

53



--------------------------------------------------------------------------------



 



Property: 19. Borders Kingston

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Clerical Medical Investment Group Ltd
 
   
Postal Address
  Unit 1, Charter Quay, Market Place, Kingston Upon
Thames, Surrey KT1 1JT
 
   
Lease Document Date
  9/07/2001
 
   
Lease Term
  20 years from 09/07/01 to 08/07/21
 
   
Rent and Rent Review Dates
  Initial rent at lease start £350,000 per annum; rent reviewed on 09/07/06 is
currently outstanding and currently in arbitration Award pending Rent review
dates: 09/07/06, 09/07/11, 09/07/16.

Property: 20. Borders Leeds Birstall

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  National Provident Life Ltd, Henderson Global Investors.
 
   
Postal Address
  Unit 2
Geldred Road Retail Park
Holden Ing Way,
Birstall,
Leeds,
W Yorkshire WF17 9AE
 
   
Lease Document Date
  16/03/05
 
   
Lease Term
  20 years from 04/08/04 to 03/08/24
 
   
Rent and Rent Review Dates
  First 5 years have fixed staggered rent.
04/08/04 — 03/08/05 = £361,950 per annum
04/08/05 — 03/08/06 = £370,500 per annum
04/08/06 — 03/08/07 = £379,050 per annum
04/08/07 — 03/08/08 = £387,600 per annum
04/08/08 — 03/08/09 = £396,150 per annum
The rent is then reviewed to open market rent on 04/08/09, 04/08/14, 04/08/19.

54



--------------------------------------------------------------------------------



 



Property: 21. Borders Leeds Briggate

     
Tenant
  Borders (UK) Limited, Guaranteed by Borders Group Inc, until Borders
(UK) Limited discloses net assets in excess of £20 million. This occurred in
2004.
 
   
Current Landlord
  Standard Life Investment Fund Ltd
 
   
Postal Address
  94-96 Briggate
Leeds
West Yorkshire LS1 6NP
 
   
Lease Document Date
  03/02/99
 
   
Lease Term
  25 years from 26/01/99 to 25/01/24
 
   
Rent and Rent Review Dates
  Initial rent at lease start £560,000 per annum; rent reviewed to £857,500 on
25/01/04.
Rent review dates: 25/01/04, 25/01/09, 25/01/14, 25/01/19.

Property: 22. Borders Leicester

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  BLCT (27265) Limited
 
   
Postal Address
  Grove Farm Triangle
Narborough Road
South Enderby
Leicestershire LE19 1WT
 
   
Lease Document Date
  19/06/02
 
   
Lease Term
  20 years from 19/6/02 to 19/6/22
 
   
Rent and Rent Review Dates
  Initial rent at lease start £438,750 per annum.
Rent review dates; 19/06/07, 19/06/12, 19/06/17.

Property: 23. Borders Llantrisant

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  RREEF UK Retail Property Fund
 
   
Postal Address
  Unit 14
New Park Shopping Centre
Talbot Green
Pontyclun
Llantrisant
Mid Glamorgan CF72 8LW
 
   
Lease Document Date
  15/06/06
 
   
Lease Term
  15 years from 13/04/06 to 12/04/21
 
   
Rent and Rent Review Dates
  Initial rent at lease start £330,000 per annum;
Rent review dates: 13/04/11, 13/04/16.

55



--------------------------------------------------------------------------------



 



Property: 24. Borders London Colney

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Legal & General Assurance Society Ltd
 
   
Postal Address
  1 Colney Fields Shopping Park
Barnet Road
London Colney
St Albans AL2 1AB
 
   
Lease Document Date
  22/11/04
 
   
Lease Term
  15 years from 04/10/04 to 03/10/19
 
   
Rent and Rent Review Dates
  Initial rent at lease start £500,000 per annum.
Rent review dates: 04/10/09, 04/10/14.

Property: 25. Borders Milton Keynes

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Associated British Foods Pension Trustees Ltd
 
   
Postal Address
   
 
   
Lease Document Date
  13/09/06
 
   
Lease Term
  15 years from 16/08/06 to 15/08/21
 
   
Rent and Rent Review Dates
  Initial rent at lease start £387,755 per annum.
Rent review dates: 16/08/11, 16/08/16.

Property: 26. Borders Manchester Fort

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Manchester Fort Shopping Park General
 
   
Postal Address
  Unit 20
Manchester Fort Shopping Park
Cheetham Hill Road
Cheetham Hill
Greater Manchester M8 8EP
 
   
Lease Document Date
  20/06/06
 
   
Lease Term
  15 years from 25/12/05 to 24/12/20
 
   
Rent and Rent Review Dates
  Initial rent at lease start £288,000 per annum; or 6% of sales if higher
capped at 125% of base rent, personal to Borders (UK) Limited.
Rent review dates: 25/12/10, 25/12/15.

56



--------------------------------------------------------------------------------



 



Property: 27. Borders Newbury

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  F & C Commercial
 
   
Postal Address
  Unit 12
Newbury Retail Park
Pinchington Lane
Newbury
Berkshire RG14 7HU
 
   
Lease Document Date
  Agreement for lease dated 28/04/06. Lease not yet completed.
 
   
Lease Term
  15 years from 21/04/06 to 20/04/21
 
   
Rent and Rent Review Dates
  Initial rent at lease start £235,000 per annum; up to 1st term anniversary.
£250,000 per annum from 1st to 3rd term anniversary.
£300,000 per annum from 3rd to 5th term anniversary.
Then reviewed to market rent.

Property: 28. Borders Newcastle Silverlink

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Hercules Unit Trust
 
   
Postal Address
  Unit F2
Silverlink Retail Park
Coast Road
Wallsend
Tyne and Wear NE28 9ND
 
   
Lease Document Date
  07/12/04
 
   
Lease Term
  15 years from 02/08/04 to 01/08/19
 
   
Rent and Rent Review Dates
  Initial rent at lease start £349,132 per annum.
Rent review dates: 02/08/09, 02/08/14.

Property: 29. Borders Norwich

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Chapelfield Nominee & GP Ltd
 
   
Postal Address
  Unit MSU 7/8
Chapelfields Shopping Centre
Norwich
Norfolk NR1
 
   
Lease Document Date
  Leases not yet signed.
Occupation currently under agreement for Lease dated 30 June 2004
 
   
Lease Term
  15 years from 29/09/05 to 28/09/20
 
   
Rent and Rent Review Dates
  Initial rent at lease start £485,000 per annum (total for 3 leases).
Rent review dates.

57



--------------------------------------------------------------------------------



 



Property: 30. Borders Nottingham — Not yet open

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Helical Retail (RBS) Limited with Helical bar P/C as Landlords Guarantor.
 
   
Postal Address
  Unit 1,
Trintity Square,
Nottingham
 
   
Lease Document Date
  Agreement for lease dated 15/05/2004. Variation agreements dated 19/11/04 and
25/07/06. Lease not yet completed.
 
   
Lease Term
  Possession not yet taken due mid 2007, for an October 2007 opening; Term of
15 years to be granted.
 
   
Rent and Rent Review Dates
  Initial rent to be built gross internal area x £21.25 per sq ft.
Subject to total maximum of £550,392.50 per annum.
Plus landlord’s contribution of £1.2 million. Rent reviews due on 5th & 10th
anniversaries of term commencement.

Property: 31. Borders Oxford City

     
Tenant
  Borders (UK) Limited guaranteed by Borders Group Inc (fell away after 5 years,
on 24/03/05).
 
   
Current Landlord
  Oxford Co-owners Percy Nominees Limited
 
   
Postal Address
  9 Magdelen Street
Oxford OX1 3AD
 
   
Lease Document Date
  05/04/02
 
   
Lease Term
  25 years from 25/03/00 to 24/03/25
 
   
Rent and Rent Review Dates
  Initial rent at lease start £639,500 per annum.
Rent review dates: 25/03/05, 25/03/10, 25/03/15.

58



--------------------------------------------------------------------------------



 



Property: 32. Borders Oxford Street

     
Tenant
  Books Etc, guaranteed by Borders Group Inc.
Note — Books Etc Ltd and Borders (UK) Limited are the same company, number
1580771
 
   
Current Landlord
  Superdrug PLC
 
   
Postal Address
  203-207 Oxford St
London W1D 2LE
 
   
Lease Document Date
  16/03/98
 
   
Lease Term
  25 years from 16/3/98 to 11/4/22
 
   
Rent and Rent Review Dates
  Initial rent at lease start £1,600,000 per annum plus £375,000 per annum. A
premium rent of £375,000 was also payable. The premium rent fell away at year 5,
leaving £1,600,000 per annum which then had a nil increase. Nil increase of rent
review on 02/02/03.
Rent review dates: 02/02/03, 02/02/08, 02/02/2013, 02/02/2018.

Property: 33. Borders Preston

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Hercules Unit Trust
 
   
Postal Address
  Unit C1(B)
Deepdale Retail Park
Blackpool Road
Preston PR1 6QY
 
   
Lease Document Date
  12/08/05
 
   
Lease Term
  15 years from 24/06/05 to 23/06/20
 
   
Rent and Rent Review Dates
  Initial rent at lease start £437,300 per annum.
Rent review dates: 24/06/10, 24/06/15.

Property: 34. Borders Southampton

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  CGNU Life Assurance Ltd
 
   
Postal Address
  Unit 9
West Quay Retail Park
West Quay Road
Southampton SO15 1BA
 
   
Lease Document Date
  19/10/06
 
   
Lease Term
  15 years from 24/06/06 to 23/06/21
 
   
Rent and Rent Review Dates
  Initial rent at lease start £400,000 per annum or 6% of sales if higher; (note
turnover rent in separate document).
Rent review dates: 24/06/11, 24/06/16.

59



--------------------------------------------------------------------------------



 



Property: 35. Borders Speke

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Speke Unit Trust
 
   
Postal Address
  Unit L2, New Mersey Retail Park, Speke Road, Speke L24 8QB
 
   
Lease Document Date
  20/05/03
 
   
Lease Term
  15 years from 29/09/02 to 28/09/17
 
   
Rent and Rent Review Dates
  Initial rent at lease start £477,000 per annum.
Rent review dates: 29/09/07, 29/09/12.

Property: 36. Borders Stockport

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Peel Investments (North) Limited
 
   
Postal Address
  Unit 1B
Peel Retail Park
Great Portwood Street
Stockport SK1 2HH
 
   
Lease Document Date
  03/01/03
 
   
Lease Term
  15 years from 08/07/02 to 08/07/17
 
   
Rent and Rent Review Dates
  Initial rent at lease start £342,000 per annum or 6% of sales, if higher
capped to 120% of open market rent.
Rent review dates: 08/07/07.

Property: 37. Borders Swansea

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Henderson UK Retail Warehouse Fund.
 
   
Postal Address
  Unit 4 & 5
Parc Fforestfach
Pontardulias Road
Swansea SA5 4BA
 
   
Lease Document Date
  01/04/03
 
   
Lease Term
  15 years from 04/11/02 to 03/11/17
 
   
Rent and Rent Review Dates
  Initial rent at lease start £379,760 per annum; or 6% of sales, if higher.
Rent review dates: 04/11/07, 04/11/12.

60



--------------------------------------------------------------------------------



 



Property: 38. Borders Swindon

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Cranbell Limited
 
   
Postal Address
  Unit B1 & 2,
The Orbital Shopping Park
Thamesdown Drive
Swindon
Wiltshire SN25 4BG
 
   
Lease Document Date
  28/02/03
 
   
Lease Term
  15 years from 16/11/02 to 15/11/17
 
   
Rent and Rent Review Dates
  Initial rent at lease start £420,000 per annum.
Rent review dates: 16/11/07, 16/11/12.

Property: 39. Borders Teesside

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Cleola Limited
 
   
Postal Address
  Unit 8a
Teesside Retail Park
Middlesborough Road
Stockton-on-Tees
Cleveland
 
   
Lease Document Date
  23/09/05
 
   
Lease Term
  15 years from 22/08/05 to 21/08/20
 
   
Rent and Rent Review Dates
  Initial rent at lease start £385,827 per annum.
Rent review dates: 22/08/10, 22/08/15.

Property: 40. Borders Thurrock Lakeside

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Ravenside Investments Ltd
 
   
Postal Address
  Unit 3
Lakeside Retail Park
West Thurrock RM20 3WP
 
   
Lease Document Date
  15/12/03
 
   
Lease Term
  15 years from 24/06/02 to 23/06/17
 
   
Rent and Rent Review Dates
  Initial rent at lease start £390,000.
Rent review dates: 24/06/07, 24/06/12.

61



--------------------------------------------------------------------------------



 



Property: 41. Borders Warrington

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Prudential Property Managers
 
   
Postal Address
  Unit 4
Riverside Retail Park
Wharf Street
Warrington
Cheshire WA1 2GZ
 
   
Lease Document Date
  01/08/05
 
   
Lease Term
  15 years from 01/08/05 to 28/09/20
 
   
Rent and Rent Review Dates
  Initial rent at lease start £289,409 per annum.
Rent review dates: 29/09/10, 29/09/15.

Property: 42. Borders Watford

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Hercules Unit Trust
 
   
Postal Address
  Unit F
Waterfields Retail Park
Watford WD17 2EU
 
   
Lease Document Date
  17/02/03
 
   
Lease Term
  15 years from 17/04/02 to 16/04/17
 
   
Rent and Rent Review Dates
  Initial rent at lease start £262,360 per annum or 6% of sales if higher.
Rent review dates: 17/04/07, 17/04/12.

Property: 43. Borders York

     
Tenant
  Borders (UK) Limited with Borders Group Inc as guarantor.
 
   
Current Landlord
  Coal Pension Properties Limited
 
   
Postal Address
  1-5 Davygate
York YO1 8QR
 
   
Lease Document Date
  13/06/02
 
   
Lease Term
  25 years from 24/06/99 to 23/06/24
 
   
Rent and Rent Review Dates
  Initial rent at lease start £500,000 per annum; rent reviewed to £591,650 per
annum on 24/06/04.
Rent review dates: 24/06/04, 24/06/09, 24/06/14, 24/06/19.

62



--------------------------------------------------------------------------------



 



Property: 44. St Columb Distribution Centre

         
Tenant
  Borders (UK) Limited    
 
       
Current Landlord
  1) SWEROP   2) Grazier House Estate Company
New Riverside
439 Lower Broughton Road
Salford M7 2 FX
 
       
Postal Address
  Borders (UK) Limited
Units 1 & 2
St Columb Major Industrial Estate
Trekenning
Cornwall
TR9 6SX    
 
       
Lease Document Date
  1) 13/05/02   2) 19/10/06
 
       
Lease Term
  1) 08/05/02 to 07/05/14 then reversionary lease 08/05/14 until 09/07/16.   2)
10/07/06 to 09/07/21
 
       
Rent and Rent Review Dates
  1) Initial rent £162,500, reviewed to £225,000 on 08/05/05. Rent review dates
10/07/10; 10/07/16.   2) Initial rent £225,000. Rent review dates 10/07/11,
10/07/16.

Property: 45. Borders Blanchardstown

     
Tenant
  Borders Books (Ireland) Limited
Surety to be provided from Borders Group Inc.
 
   
Current Landlord
  Joseph Cosgrave, Peter Cosgrave and Michael Cosgrave
 
   
Postal Address
  Unit 3B & 4
West End Retail Park
Blanchardstown
Dublin 15
Republic of Ireland
 
   
Lease Document Date
  Lease not yet signed, occupying under Agreement for Lease dated 24 March 2006
between (1) Cosgrave Property Developments Limited (2) Joseph Cosgrave, Peter
Cosgrave and Michael Cosgrave and (3) Borders Books Ireland Limited.
 
   
Lease Term
  20 years and 1 day from 03/07/06 to 03/07/26
 
   
Rent and Rent Review Dates
  Initial rent at lease start €590,888 euro per annum (based on final
measurement).
Rent review dates: 02/07/11, 02/07/16, 02/07/21. No review on the last day of
the term.

63



--------------------------------------------------------------------------------



 



Part 2: Books etc. Stores
Table of Contents

                1.    
Books etc. Bicester
        2.    
Books etc. Broadgate
        3.    
Books etc. Canary Wharf
        4.    
Books etc. Cowcross Street
        5.    
Books etc. Croydon
        6.    
Books etc. Finchley Road
        7.    
Books etc. Fleet Street
        8.    
Books etc. Hammersmith
        9.    
Books etc. High Holborn
        10.    
Books etc. Jubilee Place
        11.    
Books etc. London Wall
        12.    
Books etc.Shepherds Bush
        13.    
Books etc. Staines
        14.    
Books etc. Uxbridge
        15.    
Books etc. Victoria Place
        16.    
Books etc. Victoria Street
        17.    
Books etc.Wandsworth
        18.    
Books etc. Wimbledon
        19.    
Books etc. Whiteleys
        Express Stores         20.    
Borders Express Fulham
        21.    
Borders Express Solihull
       

64



--------------------------------------------------------------------------------



 



Property: 1. Books etc. Bicester

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Bicester Nominees Ltd & Bicester II Nominees Ltd
c/o Bicester GP Ltd
Chancery Hall
52 Reid Street
Hamilton HM12
Bermuda
 
   
Postal Address
  Unit 24 Bicester Retail Village
Pringle Drive
Bicester
Oxon OX6 7WD
 
   
Lease Date
  25 May 2001
 
   
Lease Term and Expiry Date
  10 years (25 May 2001 to 24 May 2011)
 
   
Rent Review History
  The rent shall be the higher of the Base Rent or the Turnover Rent. The Base
Rent shall be:

£39,600 for first and second years of the term
£50,400 for the third, fourth and fifth years of the term
£61,200 for sixth, seventh years of the term
£68,400 for each remaining year of the term

The Turnover Rent shall be a percentage of the Annual Turnover.

The percentages are:

9% for the first, second and third years of the term of this Lease;
10% for the fourth, fifth and sixth years of the term of this Lease;
11% for each remaining year of the term of this Lease.

 
   
Rent Review Dates
  None

65



--------------------------------------------------------------------------------



 



Property: 2. Books etc. Broadgate

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  B.L.C.T (12702) Limited

c/o British Land PLC
10 Cornwall Terrace
Regents Park
LONDON NW1 4QP
 
   
Postal Address
  30 Broadgate Circle
London
EC2M 2BL
 
   
Lease Date
  19 March 1998
 
   
Lease Term and Expiry Date
  15 years (25 March 1998 to 24 March 2013)
 
   
Rent Review History
  The Basic Rent is £225,000 per annum.
Rent reviewed at 25 March 2003 — nil increase, rent remained at £225,000 pa.
 
   
Rent Review Dates
  25 March 2003, 25 March 2008

Property: 3. Books etc. Canary Wharf

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Cabot Place Ltd
1 Canada Square
Canary Wharf
London E14 5AB
 
   
Postal Address
  Cabot Place East
Canary Wharf
London E14 4QT
 
   
Lease Date
  12 May 1995
 
   
Lease Term and Expiry Date
  25 years (1 January 1995 to 31 December 2019).
 
   
Rent Review History
  Basic Rent and Turnover Rent are payable.

The Basic Rent is:
For the first, second and third years of the Term one peppercorn per annum. For
the fourth and fifth year of the Term 80% of the Turnover Percentage (6.5%) of
the average Gross Turnover achieved in the second and third year. Following the
1 January 2000 rent review the Basic Rent was £76,702.28 pa. Following the 1
January 2005 rent review the Basic Rent is £110,024pa.

The Turnover Rent is the amount by which the Turnover Percentage (6.5%) of the
Gross Annual Turnover exceeds the Basic Rent for that year. The Basic Rent will
be reviewed on any assignment.
 
   
Rent Review Dates
  1 January 2000, 1 January 2005, 1 January 2010, 1 January 2015, 30
December 2019.

66



--------------------------------------------------------------------------------



 



Property: 4. Books etc. Cowcross Street

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Ransome’s Dock Ltd, Stanny House, High Street, Iken, Woodbridge, Suffolk, IP12
2EY
 
   
Postal Address
  9-13 Cowcross St, London, EC1M 6DR
 
   
Lease Date
  20 April 2000
 
   
Lease Term and Expiry Date
  25 years (20 April 2000 to 19 April 2025)
 
   
Rent Review History
  The rent from 20 October 2000 until the first Review Date was £105,000 pa.
From 20 April 2005, the rent was reviewed to £129,000 pa.
 
   
Rent Review Dates
  20 April 2005, 20 April 2010, 20 April 2015, 20 April 2020

Property: 5. Books etc. Croydon

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Whitgift Trust
Jubilee Buildings
Victoria Street
Douglas
Isle of Man IM1 2SH
 
   
Postal Address
  Unit 1114 Whitgift Centre
Croydon
Surrey CR0 1UZ
 
   
Lease Date
  5 August 1996
 
   
Lease Term and Expiry Date
  15 years (24 June 1996 to 23 June 2011)
 
   
Rent Review History
  The initial rent was £110,000 p.a..
Following the 24 June 2001 rent review, the rent is £113,000 p.a..
 
   
Rent Review Dates
  24 June 2001 and 24 June 2006

Property: 6. Books etc. Finchley Road

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current
Landlord
  X-Leisure
10 Lower Grosvenor Place
London SW1W 0EN
 
   
Postal Address
  Unit 5 Level 1
O2 Centre
255 Finchley Road
London NW3 6LU
 
   
Lease Date
  24 May 2000
 
   
Lease Term and Expiry Date
  25 years (4 December 1998 to 3 December 2023)
 
   
Rent Review History
  The initial rent was £219,117.15 p.a.. Following the rent review on 4
December 2003 the rent is now £237,500 per annum.
 
   
Rent Review Dates
  4 December 2003, 4 December 2008, 4 December 2013, 4 December 2018.

67



--------------------------------------------------------------------------------



 



Property: 7. Books etc. Fleet Street

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Midtown Ltd
Samuel Harris House
5-11 St George’s St
Douglas
Isle of Man IM99 1SN
 
   
Postal Address
  176 Fleet Street
London EC4A 2EN
 
   
Lease Date
  6 April 1989
 
   
Lease Term and Expiry Date
  25 years (25 March 1988 to 24 March 2013).
 
   
Rent Review History
  The initial rent was £85,000 p.a.
Following the 25 March 1998 rent review the rent was £115,000 pa. Following the
25 March 2003 rent review the rent is £140,000 pa.
 
   
Rent Review Dates
  25 March 1993, 25 March 1998, 25 March 2003, 25 March 2008.

Property: 8. Books etc. Fulham (branded as Borders Express)

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Mourant Property Trustees Ltd and Mourant & Co Trustees Ltd.,
Fulham Broadway Unit Trust
c/o William Ewart Properties
Angus House
14 Howard St South
Belfast BT7 1BA
 
   
Postal Address
  Unit 3 Fulham Broadway Retail Centre
Fulham Road
London SW6 1BW
 
   
Lease Date
  19 October 2006
 
   
Lease Term and Expiry Date
  25 years (7/6/02 to 6/6/27).
 
   
Rent and Rent Review Dates
  Principal rent is £345,000 per annum. There have been no rent reviews to date.
Rent review dates: 7/6/07, 7/6/12, 7/6/17 and 7/6/22.

68



--------------------------------------------------------------------------------



 



Property: 9. Books etc. Hammersmith

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Landlord
  Hammersmith Shopping Centre Ltd
The Management Suite
The Broadway Shopping Centre
Hammersmith
London W6 9YE
 
   
Postal Address
  28 Broadway Shopping Centre
Hammersmith
London W6 9YD
 
   
Lease Date
  27 October 1994
 
   
Lease Term and Expiry Date
  20 years (4 January 1994 to 3 January 2014)
 
   
Rent Review History
  Principal Rent and Turnover Rent are payable.
The Principal Rent was £87,500 p.a.. Following the 4 January 2004 rent review,
the Principal Rent is £193, 500 per annum.
Whilst Borders is the Tenant, it is only liable to pay 80% of the Principal
Rent, plus a Turnover Rent of 6.75% (the Turnover Rent Percentage) of the Gross
Percentage for the year. The turnover arrangements will fall away on any
assignment of the Lease (unless to a group company or to an assignee whose user
is the same and who is of equal or greater financial standing) and the base rent
will increase to 100% of the Principal Rent.
 
   
Rent Review Dates
  4 January 1999, 4 January 2004, 4 January 2009.

Property: 10. Books etc. Holborn

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  South Yorkshire Pensions Authority
18 Regent Street
Barnsley
South Yorkshire
S70 2HG
 
   
Postal Address
  263 High Holborn
London WC1V 7EZ
 
   
Lease Date
  4 August 1987
 
   
Lease Term and Expiry Date
  25 years (24 June 1987 to 23 June 12).
 
   
Rent Review History
  The initial rent was £68,000 p.a.
Following the 24 June 2002 rent review the rent is £95,250 pa.
 
   
Rent Review Dates
  24 June 1992, 24 June 1997, 24 June 2002, 24 June 2007.

 

69



--------------------------------------------------------------------------------



 



Property: 11. Books etc. Jubilee Place

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  HQCB Properties (RT3) Ltd
1 Canada Square
Canary Wharf
London E14 5AB
 
   
Postal Address
  45 Bank Street
Canary Wharf
London E14 5NY
 
   
Lease Date
  30 July 2004
 
   
Lease Term and Expiry Date
  15 years from 18 June 2003 to 30 June 2018.
 
   
Rent Review History
  The yearly rent is the higher of (a) the Turnover Rent (6.5% of Gross
Turnover) and (b) the Base Rent (initially £140,000 pa).
 
   
Rent Review Dates
  01 July 2008, 01 July 2013

Property: 12. Books etc. London Wall

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  IVG Asticus Real Estate Ltd
39 St James Street
London
SW1A 1JD
 
   
Postal Address
  54 London Wall
London EC2M 5RA
 
   
Lease Date
  16 July 1992
 
   
Lease Term and Expiry Date
  25 years (25 December 1991 to 24 December 2016)
 
   
Rent Review History
  The rent initially payable was the Basic Rent plus the Turnover Rent. The
Basic Rent was initially £70,000 pa but increased to £215,000 per annum
following the Rent Review on 1 February 1998. The Turnover Rent was the amount
by which the Basic Rent exceeds 7.5% of the annual turnover. The Turnover Rent
ceased to apply as from 1 February 1998. The rent was reviewed to £240,000 pa
from 1 February 2003.
 
   
Rent Review Dates
  1 February 1998, 1 February 2003, 1 February 2008, 1 February 2013

70



--------------------------------------------------------------------------------



 



Property: 13. Books etc. Shepherds Bush

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Tops Shop Centres Limited
Land Securities
5 Strand
London WC2N 5AF
 
   
Postal Address
  Unit 4/6
West 12 Shopping Centre
Shepherds Bush
London W12 8PP
 
   
Lease Date
  10 March 2005
 
   
Lease Term and Expiry Date
  15 years (24 June 2001 to 23 June 2016)
 
   
Rent Review History
  The Basic Rent is:
24 June 2001 to 23 June 2002 — £122,449
24 June 2002 to 23 June 2003 — £122,449
24 June 2003 to 23 June 2004 — £147,010
24 June 2004 to 23 June 2005 — £171,482
24 June 2005 to 23 June 2006 — £195,954
Rent reviewed to nil increase on 24 June 2006.
 
   
Rent Review Dates
  24 June 2006 and 24 June 2011

Property: 14. Books etc. Solihull (branded as Borders Express)

     
Tenant
  Books etc or Borders (UK) Limited (same company)
 
   
Current Landlord
  Lend Lease Retail Partnership
C/o Bluewater Management Suite
Upper Rose Gallery
Bluewater
Greenhithe
Kent DA9 9ST
 
   
Postal Address
  Unit 45
Touchwood Centre
Solihull
B91 3GS
 
   
Lease Date
  11/12/01
 
   
Lease Term and Expiry Date
  15 years (24/06/01 to 23/06/16)
 
   
Rent Review History
  Principal rent is £170,881 per annum. Quote received for review from 24/06/06
is £320,000 per annum.
 
   
Rent Review dates
  24/06/06 and 24/06/11

71



--------------------------------------------------------------------------------



 



Property: 15. Books etc. Staines

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Arlington Property Investors Ltd Charles House, 5-11 Regent Street, London,
SW1Y 4LR
 
   
Postal Address
  Unit S10, Two Rivers
Mustard Mill Road
Staines
Middlesex
TW18 4WB
 
   
Lease Date
  25 September 2002
 
   
Lease Term and Expiry Date
  15 years (17 December 2001 to 16 December 2016)
 
   
Rent Review History
  The principal rent was £136,000 per annum for the first and second years of
the term and £150,000 for the third, fourth and fifth years of the term. No rent
reviews to date.
 
   
Rent Review Dates
  17 December 2006 and 17 December 2011

Property: 16. Books etc. Uxbridge

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  CSC Uxbridge (Jersey) Limited
c/o CSC Property Management Ltd
40 Broadway
London SW1H 0BU
 
   
Postal Address
  Unit 240A
The Chimes Shopping Centre
Uxbridge
UB8 1GB
 
   
Lease Date
  2 December 2002
 
   
Lease Term and Expiry Date
  Fifteen and one quarter years (24 June 2001 to 29 September 2016)
 
   
Rent Review History
  The yearly rent is the higher of (a) the Turnover Rent (9% of Gross Turnover)
and (b) the Base Rent (initially £140,000 per annum). The landlord has quoted
£400,000 pa (£320,000 pa base rent) for the 2006 rent review. Please refer to
rent review schedule for progress.
 
   
 
  A revised Turnover Percentage will need to be calculated on any assignment.
 
   
Rent Review Dates
  24 June 2006, 24 June 2011, 24 June 2016

72



--------------------------------------------------------------------------------



 



Property: 17. Books etc. Victoria Place

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Metro Nominees
22 Grenville Street
St Helier
Jersey, JE4 8TX
 
   
Postal Address
  Unit SU14
Victoria Place Shopping Centre
115 Buckingham Palace Road
London SW1W 9SJ
 
   
Lease Date
  1 November 2000
 
   
Lease Term and Expiry Date
  15 years (1 November 2000 to 31 October 2015)
 
   
Rent Review History
  The rent payable is Basic Rent plus Turnover Rent. The Turnover Rent will
cease to apply on the first permitted underletting, at which point the basic
rent will increase to 120%.
 
   
 
  Basic Rent was initially £100,000 and Turnover Rent is the amount that 8% of
the Gross Turnover for that year exceeds the Basic Rent (if any).
 
   
 
  We have received a quote of £312,000 pa (£249,600 basic) for the outstanding
rent review. We are moving towards Arbitration as no agreement has been reached.
Please note that these figures apply to Borders occupation only — please see
note above.
 
   
Rent Review Dates
  1 November 2005, 1 November 2010

Property: 18. Books etc. Victoria Street

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Land Securities Properties Ltd
5 Strand
London WC2N 5AF
 
   
Postal Address
  66 Victoria Street
London SW1E 6SQ
 
   
Lease Date
  10 July 1987
 
   
Lease Term and Expiry Date
  25 years (24 June 1987 to 23 June 2012)
 
   
Rent Review History
  The initial rent was £140,000 p.a.
Following the 24 June 1992 rent review the rent was £210,000 pa.
Following the 24 June 1997 rent review the rent was £277,500 pa.
Following the 24 June 2002 rent review the rent is £414,000 pa.
 
   
Rent Review Dates
  24 June 1992, 24 June 1997, 24 June 2002, 24 June 2007

73



--------------------------------------------------------------------------------



 



Property: 19. Books etc. Wandsworth

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Metro Shopping Fund
Land Securities Properties Ltd
5 Strand
London WC2N 5AF
 
   
Postal Address
  Unit 64 Southside
Wandsworth
London SW18 4TF
 
   
Lease Date
  14 June 2005
 
   
Lease Term and Expiry Date
  15 years (5 March 2004 to 4 March 2019)
 
   
Rent Review History
  Initial rent is £140,000 per annum. There are no rent reviews to date.
 
   
Rent Review Dates
  5 March 2009 and 5 March 2014

Property: 20. Books etc. Wimbledon

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  HSBC Bank Plc (as trustee of Hermes Property Unit Trust)
c/o Cushman & Wakefield
43-45 Portman Square
London W1A 3BG
 
   
Postal Address
  Unit 6, 15-29 The Broadway
Wimbledon
London SW19 1PS
 
   
Lease Date
  4 February 2002
 
   
Lease Term and Expiry Date
  20 years (6 September 1999 to 5 September 2019)
 
   
Rent Review History
  The initial rent is £235,000 per annum. A nil increase was agreed at rent
review on 6 September 2004, so the rent remains at £235,000 pa.
 
   
Rent Review Dates
  6 September 2004, 6 September 2009, 6 September 2014

74



--------------------------------------------------------------------------------



 



Property: 21. Books etc. Whiteleys

     
Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Standard Life Investments
1 George Street
Edinburgh EN2 2LL
 
   
Postal Address
  Unit F
Whiteleys of Bayswater
Queensway
London W2 4YQ
 
   
Lease Date
  10 December 1997
 
   
Lease Term and Expiry Date
  26 years (24 June 1997 to 23 June 2023)
 
   
Rent Review History
  The yearly rent is the higher of (a) the Turnover Rent (8.5% of Gross
Turnover) and (b) the Base Rent (initially £225,000 pa). A nil increase was
agreed for the rent review of 24 June 2002.
 
  A revised turnover percentage will need to be calculated on any assignment.
 
   
Rent Review Dates
  24 June 2002, 24 June 2007, 24 June 2012, 24 June 2017, 24 June 2022

75



--------------------------------------------------------------------------------



 



Part 3: Airport Concessions
Current Landlord      BAA through various airport companies:

                                                  Annual Minimum                
        Guarantee                         NB: Calculated on a     Property  
Date   Turnover Bands   monthly basis   Contract Expiry
Heathrow Airport —
Terminal 2
  12/05/03   Up to £600,000; plus     20 %   Year 1   £224,004   31/03/2008
 
      In excess of £600,000 up to £1,000,000; plus     25 %   Year 2

Year 3   £232,344

£235,332    
 
      In excess of £1,000,000     30 %  
Year 4

Year 5  
£238,320

£241,344    
 
                           
Heathrow Airport —
Terminal 3
      For the period of
11/12/01 — 31/12/01     30 %           30/06/2007
 
                           
 
      For the period of           From 01/01/02:        
 
      01/01/02 — 31/12/03:                      
 
      Up to £2,500,000; plus     30 %   Year 1

Year 2   £621,924

£633,144      
 
      In excess of £2,500,000 up to £2,750,000; plus     35 %   Year 3

Year 4

  £799,248

£805,836    
 
      In excess of £2,750,000     25 %   Year 5

Year 6   £809,832

£809,832    
 
                           
 
      For the period of
01/01/04 — 30/06/07:                    
 
                           
 
      Up to £2,500,000; plus     30 %            
 
                           
 
      In excess of £2,500,000 up to £3,000,000; plus     35 %            
 
                           
 
      In excess of £3,000,000     25 %            
 
                           
Heathrow Airport —
Terminal 4
      For the period of
01/08/05 — 31/05/06:           For the period of 01/08/05 — 31/05/06   £709,932
  31/05/2012
 
      Up to £2,000,000;     30 %            

76



--------------------------------------------------------------------------------



 



                                                  Annual Minimum                
        Guarantee                         NB: Calculated on a     Property  
Date   Turnover Bands   monthly basis   Contract Expiry
 
      plus                    
 
                           
 
      In excess of £2,000,000 up to £2,300,000; plus     35 %            
 
                           
 
      In excess of £2,300,000     37 %            
 
                           
 
      From 01/06/06:           From 01/06/06:        
 
                           
 
      Up to £2,500,000; plus

In excess of £2,500,000 up to £4,000,000; plus

In excess of £4,000,000     30

35

37 %

%

%   Year 1

Year 2

Year 3

Year 4

Year 5

  £675,000

£801,000

£446,046.96

£456,192.96

£463,954.56

   
 
                  Year 6   £471,832.80    
 
                                    But from 01/04/08 if sales do not exceed
£2,000,000 then the Concession Fee shall be 25% of sales.
 
                           
Stanstead Airport
  23/03/03   For the period up
to 31/03/04

For the period of
01/04/04 — 31/03/08:

    26 %   Year 1

Year 2

Year 3

  £642,120

£642,120

£725,904

  31/03/2008
 
      Up to £2,750,000; plus

In excess of £2,750,000 up to £3,750,000; plus

    27

30 %

%   Year 4

Year 5   £779,472

£847,872    
 
      In excess of £3,750,000     27 %            
 
                           
Edinburgh Airport
  05/09/06   Up to £600,000; plus

    20 %   From 01/02/05   £262,284   31/01/2010
 
      In excess of £600,000 up to £1,100,000; plus

    26 %   From 01/02/06

From 01/02/07

  £275,336.04

£285,516

   
 
      In excess of £1,100,000     30 %   From 01/02/08

From   £296,001

£306,801    

77



--------------------------------------------------------------------------------



 



                                                  Annual Minimum                
        Guarantee                         NB: Calculated on a     Property  
Date   Turnover Bands   monthly basis   Contract Expiry
 
                  01/02/09        
 
                           
Gatwick Airport
  01/09/06   Up to £2,000,000; plus

In excess of £2,000,000 up to £3,000,000; plus

In excess of £3,000,000     28.5

30

35 %

%

%   Year 1

Year 2

Year 3

Year 4

Year 5

  £743,102.04

£805,199.04

£824,183.04

£843,546

£863,297.04   30/11/2011
 
                  Year 6   £883,443    

78



--------------------------------------------------------------------------------



 



Part 4: Occupational Concessions
Fun Learning Concessions

                  Property   Document   Date   Parties   Annual rent
12-13 Market
Street, Cambridge
  Concession
Agreement   20/08/04   Borders (UK) Limited (1) and Fun Learning Limited (2)  
(a) 11% of first £150,000

(b) 13.5% of next £100,000

(c) 16% of next £100,000

(d) 18.5% of turnover in excess of £350,000
 
               
9 Magdalen Street,
Oxford
  Concession
Agreement   04/11/05   Borders (UK) Limited (1) and Fun Learning Limited (2)  
(a) 12.5% of first £150,000

(b) 17.5% of next £100,000

(c) 22.5% of next £100,000

(d) 25% of turnover in excess of £350,000

Note: if accounting period is less than 12 months then the turnover bands are
reduced pro rata.
 
               
Leicester
  Concession
Agreement   08/08/05   Borders (UK) Limited (1) and Fun Learning Limited (2)  
(a) 12.5% of first £150,000

(b) 17.5% of next £100,000

(c) 22.5% of next £100,000

(d) 25% of turnover in excess of £350,000

Note: if accounting period is less than 12 months then the turnover bands are
reduced pro rata.

79



--------------------------------------------------------------------------------



 



Starbucks Concessions

              Document   Date   Parties   Annual rent
Umbrella Agreement
  06/10/06   Borders (UK) Limited (1) and   A minimum £45,000 or if higher:
(“New Form”)
        (a) 19% of first £400,000
 
           
 
      Starbucks Coffee
Company (UK)
Limited (2)   (b) 22% of turnover in excess of £400,000

provided that if turnover is less than £300,000 then limited to 15% of the
turnover.

Note: if accounting period is less than 12 months then the turnover bands are
reduced pro rata.
 
           
Umbrella Agreement (“Old Form”)
  05/04/02   Borders (UK) Limited (1) and

Starbucks Coffee Company (UK) Limited (2)   19% of turnover subject to a minimum
£45,000

Old Form Properties:
Cambridge, Kingston-upon-Thames, Bournemouth, Brighton, Cheshire Oaks, Oxford
Street, York, Charing Cross Road, Glasgow City, Leeds Briggate, Oxford,
Islington, Watford, Thurrock Lakeside, Leicester, Stockport, Speke, Swansea,
Bristol, Swindon, Inverness, Birmingham, Beckton, Newcastle Silverlink, Leeds
Birstall, London Colney, Brent Cross, Glasgow Fort, Coventry
New Form Properties:
Preston, Norwich, Teeside, Manchester Fort, Warrington, Gateshead, Newbury,
Llantrisant, Milton Keynes, Southampton, Dundee, Cardiff

              Property   Date   Parties   Annual Rent
Unit 3B & 4
  10/10/06   Borders Books   A minimum €65,250 plus:
West End Retail Park, Blanchardstown, Dublin 15 Republic of Ireland
      Ireland Limited (1) and

Starbucks Coffee Company (Ireland) Limited (2)  
(a) 19% of first €580,000

(b) 22% of turnover in excess of €580,000

provided that if turnover is less than €435,000 then limited to 15% of the
turnover.
 
           
 
          Note: if accounting period is less than 12 months then the turnover
bands are reduced pro rata.

80



--------------------------------------------------------------------------------



 



Paperchase Concessions

                  Property   Document   Date   Parties   Annual rent
General
  Second Agreement   12/08/99   Borders (UK) Limited (1) and Paperchase Products
  The following percentages of the whole turnover, where turnover is:
 
          Limited (2)  
(a) up to £100,000 = 20%

(b) greater than £100,000 but less than £250,000 = 23%

(c) greater than £100,000 but less than £250,000 = 23%

(d) in excess of £500,000 = 28%
 
               
197-213 Oxford
Street, London
  Licence   12/08/99   Borders (UK) Limited (1) and Paperchase Products Limited
(2)   In accordance with the above
 
               
General
  Third Agreement       Borders (UK) Limited (1) and Paperchase Products Limited
(2)   As contained in the Licences
 
               
Various
  Licences       Borders (UK) Limited (1) and Paperchase Products Limited (2)  
(a) 20% of first £100,000

(b) 23% of next £150,000

(c) 25% of next £250,000

(d) 28% of turnover in excess of £500,000

Part 5: Closed and Disposed Properties
Disposed Properties

1.   Books etc. Covent Garden — Floral Street   2.   Books etc. Covent Garden —
James Street   3.   Books etc. Cheapside — 70 Cheapside   4.   Books etc.
Cheapside — 71 Cheapside   5.   Books etc. King William Street   6.   Books etc.
Piccadilly   7.   Books etc. 161-167 Oxford Street   8.   Borders Express
Trafford

Property: 1. Books etc. Floral Street, Covent Garden

81



--------------------------------------------------------------------------------



 



     
Former Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  King William Street Nominees
 
   
Postal Address
  7a Floral Street, London WC2
 
   
Lease Date
  12 February 1993
 
   
Lease Term and Expiry Date
  22 years (15 February 1993 to 25 March 2015)
 
   
Rent Review History
  The initial rent was £42,500 per annum. Following the 25 March 2002 rent
review the rent was £84,000 per annum. Rent reviewed to £91,750 per annum from
25/03/2005.
 
   
Rent Review Dates
  25 March 1996, 25 March 1999, 25 March 2002, 25 March 2005, 25 March 2008, 25
March 2011.

Property assigned to Dune.
Property: 2. Books etc. James Street, Covent Garden

     
Former Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  GRE Linked Life Assurance Limited
 
   
Postal Address
  25 and 26 James Street, London. WC2
 
   
Lease Date
  27 March 1990
 
   
Lease Term and Expiry Date
  25 1/4 years (10 January 1990 to 25 March 2015
 
   
Rent Review History
  Initial Rent is £210,000 per annum.
Following the 25 March 1999 rent review the rent was £375,000 per annum. We have
no other documentation of further rent reviews to date.
 
   
Rent Review Dates
  25 March 1993, 25 March 1996, 25 March 1999, 25 March 2002, 25 March 2005, 25
March 2008, 25 March 2011.

Property assigned to Dune.

82



--------------------------------------------------------------------------------



 



Property: 3. Books etc. 70 Cheapside

     
Former Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Not known
 
   
Postal Address
  70 Cheapside, London EC2
 
   
Lease Date
  22 March 1996
 
   
Lease Term and Expiry Date
  25 years (25 December 1995 to 24 December 2020)
 
   
Rent Review History
  The Initial rent was £180,000 per annum. We have no documentation of any
further rent reviews to date.
 
   
Rent Review Dates
  25 December 2000, 25 December 2005, 25 December 2010, 25 December 2015.

Property assigned to Lloyds Bank.
Property: 4. Book etc. 71 Cheapside

     
Former Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Not known
 
   
Postal Address
  71 Cheapside, London EC2
 
   
Lease Date
  22 March 1996
 
   
Lease Term and Expiry Date
  25 years (25 December 1995 to 24 December 2020)
 
   
Rent Review History
  The Initial Rent was £165,000 per annum. We have no documentation of any
further rent reviews to date.
 
   
Rent Review Dates
  25 December 2000, 25 December 2005, 25 December 2010, 25 December 2015.

Property assigned to Lloyds Bank.

83



--------------------------------------------------------------------------------



 



Property: 5. Books etc. King William Street

     
Former Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Greycoat Equitable Home Limited
 
   
Postal Address
  47-51 King William Street, London. EC4
 
   
Lease Date
  7 February 2000
 
   
Lease Term and Expiry Date
  15 Years (25 December 1999 to 24 December 2014)
 
   
Rent Review History
  Initially £200,000 per annum. First review on 25/12/2004 agreed at nil
increase.
 
   
Rent Review Dates
  25 December 2004 and December 2009

Property assigned to Snow and Rock.
Property: 6. Books etc. Piccadilly

     
Former Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  St Martins Property Corporation Limited
 
   
Postal Address
  23-26 Piccadilly, London W1
 
   
Lease Date
  23 January 2003
 
   
Lease Term and Expiry Date
  26 years from 25 March 1997 to 24 March 2023
 
   
Rent Review History
  Initial rent £270,00 per annum. Reviewed to £335,000 per annum on 25/03/2002
 
   
Rent Review Dates
  25/03/2002, 25/03/2007, 25/03/2012, 25/03/2017

Property assigned to Cotswold Outdoor.

84



--------------------------------------------------------------------------------



 



Property: 7. Books etc. 161-167 Oxford Street

     
Former Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  Not known
 
   
Postal Address
  161-167 Oxford Street, London W1
 
   
Lease Date
  27 November 1990
 
   
Lease Term and Expiry Date
  25 years from 29 1990 to 28 November 2015
 
   
Rent Review History
  Initial rent £430,000 per annum rising to £460,000 in the fifth year of the
term. Last know rent was £597,000 per annum (in September 2005).
 
   
Rent Review Dates
  Not recorded

This lease has been assigned to First Sport Limited, with a guarantee from
Blacks Leisure. Currently occupied by Carphone Warehouse ( July 2007).
Property: 8. Borders Express Trafford

     
Former Tenant
  Borders (UK) Limited (formerly known as Books etc. Limited)
 
   
Current Landlord
  The Trafford Centre Limited
The Management Suite
Trafford Centre
Manchester M17 8AA
 
   
Postal Address
  51 Regent Crescent
Trafford Centre
Barton Dock Road
Manchester M17 8AR
 
   
Lease Date
  25/06/99
 
   
Lease Term and Expiry Date
  25 years (29/06/98 to 28/06/23)
 
   
Rent Review History
  The yearly rent is the higher of the Base Rent and 12% of the annual turnover.
The initial Base Rent was £350,000 per annum.
Following the rent review on 29/06/03 the base rent is now £600,000 per annum. A
revised Turnover Percentage will need to be calculated on any assignment.
 
   
Rent Review Dates
  29/06/03, 29/06/08, 29/06/13 and 29/06/18

Property assigned to All Saints Retail.

85



--------------------------------------------------------------------------------



 



Closed Properties
A number of property interests were owned by Borders (UK) Limited (formerly
known as Books etc. Limited) but have either expired, been surrendered or been
sold:
Fenchurch Street — Lease expired
Helston DC — Lease expired
Mojo DC — Lease expired
Penryn DC front building — lease terminated by notice
Penryn DC rear building — Freehold sold
Charing Cross Road — Freehold sold (subsequently leased back)
Flitcroft Street — Lease expired
Manchester Printworks — Lease surrendered
Lumley Street — Lease surrendered
Southbank Centre — concession expired
Luton Airport — concession expired.
The lease of Birmingham Star City still subsists, but the property is closed and
vacant.
1. Books Etc Birmingham Star City
Property: 1. Books etc. Birmingham Star City

     
Tenant
  Borders (UK) Limited
 
   
Current Landlord
  Star City Trustee.
 
   
Postal Address
  Unit 14, Star City Birmingham
 
   
Lease Date
  28th November 2000
 
   
Lease Term and Expiry Date
  15 years from 24th June 2000 to 23rd June 2015
 
   
Rent Review History
  £105,000 per annum for the first and second years.
£120,000 per annum for the third year
£130,000 per annum for the fourth year
£140,000 per annum for the fifth year
The landlord has not triggered the rent review on due on 24/06/2005.
 
   
Rent Review Dates
  24/06/2005, 24/06/2010

This lease still subsists and the rent and service charge is being paid to the
landlord, but the Company has ceased trading from this location and the premises
have been stripped back to a shell to benefit from nil rateable value.

86



--------------------------------------------------------------------------------



 



SCHEDULE 9
Permitted Leakage
Permitted Leakage means all payments by the Company or the Irish Company to
members of the Seller’s Group that relate:

1.   to (i) the reimbursement of payments made by members of the Seller’s Group
that relate to stock purchased on behalf of the Company or the Irish Company;
and (ii) associated costs incurred by members of the Seller’s Group relating to
the purchase of stock on behalf of the Company and the Irish Company (including
freight, postage, US distribution centre chargeouts and others);   2.   to the
reimbursement of corporate credit, debit and charge card payments made by
members of the Seller’s Group that relate to expenses incurred by or on behalf
of the Company or the Irish Company (including travel/meals/supplies and other
expenses);   3.   to the reimbursement of payments made by members of the
Seller’s Group that relate to the operating expenses of the Company or the Irish
Company (including electronic gift card supplies, data communications, legal and
consulting fees, subscriptions, Ireland Paperchase commissions and others); and
  4.   to expenses that have been prepaid by members of the Seller’s Group on
behalf of the Company or the Irish Company (including Taxes (including income,
withholding, and other taxes) and other expenses (including insurance,
subscriptions and other expenses)).

Permitted Leakage shall also include the payment of €459,000 made by the Irish
Company to Borders Group Inc in July 2007.

87



--------------------------------------------------------------------------------



 



SCHEDULE 10
Deferred Consideration

1.   INTERPRETATION

In this schedule 10 the following words and expressions shall have the following
meanings:
“2008 Accounts” means the unaudited management profit and loss accounts of the
Company and the Irish Company in respect of the Financial Year ending 25
January 2009;
“2009 Accounts” means the unaudited management profit and loss accounts of the
Company and the Irish Company in respect of the Financial Year ending 25
January 2010;
“2010 Accounts” means the unaudited management profit and loss accounts of the
Company and the Irish Company in respect of the Financial Year ending 25
January 2011;
“Affiliate” means, with respect to any person, any other person that, directly
or indirectly, Controls, is Controlled by or is under common Control with such
specified person and “Affiliates” shall be construed accordingly;
“Aggregate Net Revenue” means the aggregate of the Net Revenue for the Company
and the Irish Company;
“Control” means (1) the ownership of or the ability to direct (a) in the case of
a corporation or body corporate (i) a majority of the issued shares entitled to
vote for election of directors (or analogous persons) of such body corporate,
(ii) the appointment or removal of directors having a majority of the voting
rights exercisable at meetings of the board of directors (or analogous body or
bodies, including, without limiting the generality of the foregoing, management
boards and supervisory boards) of such body corporate on all or substantially
all matters, or (iii) a majority of the voting rights exercisable at general
meetings of the members of such body corporate on all, or substantially all,
matters, or (b) in the case of any other person, a majority of the voting rights
in such person; or (2) in the case of a corporation or body corporate or any
other person, the direct or indirect possession of the power to direct or cause
the direction of the management and policies of the same (whether through the
ownership of voting securities, by contract or howsoever otherwise) and
“Controlled” shall be construed accordingly;
“Deferred Consideration Accounts” means the 2008 Accounts, the 2009 Accounts and
the 2010 Accounts;
“Exit Event” means any of the following events:

  (a)   any resolution being passed for the winding-up of the Purchaser or the
Company save for a winding-up of the Purchaser or the Company for the purposes
of reconstruction or inter-group amalgamation in which the undertaking emerging
from such reconstruction or amalgamation is a substantial entity and takes over
the obligations of the Purchaser or the Company under this agreement;     (b)  
a scheme of arrangement or reconstruction of the capital of the Purchaser or the
Company (whereby any third party gains control of the majority of the issued
ordinary share capital of the Purchaser or the Company) being approved by the
Purchaser in a general meeting;     (c)   an offer being made to the holders (or
to all such holders other than the offeror and/or persons associated or acting
in concert with the offeror in respect of such offer) of

88



--------------------------------------------------------------------------------



 



      ordinary shares in the capital of any member of the Purchaser’s Group or
the Company which, if accepted could vest in the offeror (together with such
associates and concert parties) shares in any member of the Purchaser’s Group or
the Company carrying the right to cast more than 50% of the votes which may be
ordinarily cast upon a poll at any general meeting of the Purchaser or the
Company or which would result in the offeror (together with such associates and
concert parties) having Control over the Purchaser or the Company provided that
this shall not apply (1) where any shares in any member of the Purchaser’s Group
are transferred to any Investor or (2) to a transfer of shares in the Irish
Company; or

  (d)   a sale by the Company of substantially all of its assets other than a
sale to any Investor or any Investor Affiliate which shall be dealt with in
accordance with paragraph 2.2 below;

“Financial Year” shall, for the purpose of this schedule, be deemed to be the
financial year ending on 25 January irrespective of any change to the financial
year of the Company or the Irish Company pursuant to CA85 or other applicable
law;
“Investors” means Luke Johnson, Mark Farrer-Brown, Ben Redmond or Bobby Hashemi
or any fund managed by any of them or over which any of them exercise de facto
control and “Investor” means any one of them;
“Investor Affiliate” means, in relation to an Investor (i) any Affiliate of that
Investor or (ii) any fund managed by that Investor or an Affiliate of that
Investor;
“Relevant Target Figure” means the target figure detailed against the name of
the relevant Property for the relevant Financial Year of disposal or closure and
for future Financial Years (as applicable);
“Target Figure” means the 07 Payment Target, 08 Payment Target, 08 Target
Figure, 09 Target Figure or the 10 Target Figure (as the case may be);
“08 Target Figure” means the sum of £230,618,675;
“09 Target Figure” means the sum of £236,795,262;
“10 Target Figure” means the sum of £243,969,973;
“Threshold Figure” means the 07 Payment Threshold, 08 Payment Threshold, 08
Threshold Figure, 09 Threshold Figure or the 10 Threshold Figure (as the case
may be);
“08 Threshold Figure” means the sum of £219,087,741;
“09 Threshold Figure” means the sum of £224,955,499;

“10 Threshold Figure” means the sum of £231,771,474;
“Net Revenue” means in relation to the Company or the Irish Company the amount
derived from the provision of goods and services, including amounts derived from
Paperchase and Fun Learning, falling within the Company’s or the Irish Company’s
ordinary activities, after deduction of:

  (a)   customer discounts;     (b)   value added tax; and     (c)   any other
taxes based on the amounts so derived,

89



--------------------------------------------------------------------------------



 



    but including:

  (a)   any income derived from Starbucks and any other concessions that may be
located in any of the Properties occupied by the Company or the Irish Company
(as appropriate).

“Properties to be Closed” means the Properties at Gallions London E6, Lakeside
Thurrock, Bullring Birmingham and Shepherds Bush;

2.   PREPARATION OF ACCOUNTS

4.1   Aggregate Net Revenue shall be determined in accordance with the
provisions of this paragraph 2.   4.2   In the event that the Company or the
Irish Company transfers any Property to any Investor Affiliate after Completion
then the provisions of paragraph 5.2 shall not apply but the Deferred
Consideration Accounts shall include the Net Revenue in respect of any such
Property on the same basis as set out in paragraph 2.4.   4.3   The Purchaser
will cause the Company to prepare and deliver the Deferred Consideration
Accounts together with a determination from the Company of the amount of the
Aggregate Net Revenue for the relevant Financial Year as soon as practicable
following the end of the Financial Year to which the relevant Deferred
Consideration Accounts relate, but in any event within 2 calendar months after
such date. Whilst services continue to be provided under the Transitional
Service Agreement, the Seller shall (and shall procure that the Seller’s Group
shall) take all steps to provide the necessary financial information to the
Company so as to enable the Company to prepare and deliver the Deferred
Consideration Accounts together with a determination from the Company of the
amount of the Aggregate Net Revenue in accordance with this clause.   4.4   The
Purchaser shall procure that the Deferred Consideration Accounts will be
properly prepared in accordance with the accounting policies of the Company and
the Group and in a manner consistent with that adopted in the preparation of its
management accounts for all periods ended during the twelve months prior to the
date of this agreement.   4.5   Following delivery of the Deferred Consideration
Accounts and the determination of the relevant Aggregate Net Revenue, the Seller
will have a period of 10 Business Days (the “Agreement Period”) in which to
review and agree or dispute the Company’s determination of the relevant
Aggregate Net Revenue.   4.6   The Company’s determination of the relevant
Aggregate Net Revenue will be deemed to constitute the final and binding
Aggregate Net Revenue for the relevant Financial Year unless the Seller serves a
notice on the Purchaser within the Agreement Period disputing the amount so
determined.   4.7   In the event that the Seller serves a notice disputing the
relevant Aggregate Net Revenue or the relevant Deferred Consideration Accounts
within the Agreement Period the determination of the Aggregate Net Revenue will
be referred to a firm of independent chartered accountants (the “Expert”)
jointly agreed upon between the Seller and the Purchaser or (failing such
agreement within 10 Business Days of the expiry of the Agreement Period)
appointed, at the request of either the Purchaser or the Seller, by the
President from time to time of the Institute of Chartered Accountants in England
and Wales. In making such determination the Expert will act as an expert and not
as an arbitrator and his decision will be final and binding on the parties. Each
party will bear the costs and expenses of all counsel and other advisers,
witnesses and employees retained by it and the costs and expenses of the Expert
will be paid by the parties as directed by the Expert or, in the absence of
direction, equally. Subject to any rule of law or of any regulatory body the
Purchaser will provide to the Expert access to the Company’s premises, personal
papers, books, accounts, records, returns and other documents

90



--------------------------------------------------------------------------------



 



as are in its or the Company’s possession or control as may be required by the
Expert to make his determination.

4.8   The Purchaser will procure that the Company will promptly provide each of
the Purchaser and the Seller and their respective advisers with all information
(in its possession or control) relating to the operations of the Company,
including access at all reasonable times to all books and records, and all
co-operation and assistance as may be reasonably required to:

  (a)   enable the production of the Deferred Consideration Accounts; and    
(b)   enable any firm of independent chartered accountants appointed pursuant to
this Agreement, and the Seller, to determine the relevant Aggregate Net Revenue.

4.9   For the purpose of converting amounts specified in one currency into
another currency where required under this schedule 10 for the purpose of
determining the Aggregate Net Revenue, the rate of exchange to be used in
converting amounts specified in one currency into another currency shall be the
average New York closing rate for exchanges between those currencies quoted in
the Wall Street Journal for the accounting period to which the Aggregate Net
Revenue relates.

4.10   Any revenue in respect of any stores not listed in paragraph 5.2 shall
not be included in the Net Revenue to be calculated pursuant to this schedule.

3.   PAYMENT OF DEFERRED CONSIDERATION

4.1   In the event that the Aggregate Net Revenue for the Financial Year ended
25 January 2009 is:

  (a)   equal to or in excess of the 08 Threshold Figure but less than the 08
Target Figure the Purchaser shall pay to the Seller £1,666,666 of the Deferred
Consideration; or     (b)   equal to or in excess of the 08 Target Figure the
Purchaser shall pay to the Seller £3,333,333 of the Deferred Consideration.

4.2   In the event that the Aggregate Net Revenue for the Financial Year ended
25 January 2010 is:

  (a)   equal to or in excess of the 09 Threshold Figure but less than the 09
Target Figure the Purchaser shall pay to the Seller £1,666,666 of the Deferred
Consideration; or     (b)   equal to or in excess of the 09 Target Figure the
Purchaser shall pay to the Seller £3,333,333 of the Deferred Consideration.

4.3   In the event that the Aggregate Net Revenue for the Financial Year ended
25 January 2011 is:

  (a)   equal to or in excess of the 10 Threshold Figure but less than the 10
Target Figure the Purchaser shall pay to the Seller £1,666,666 of the Deferred
Consideration; or     (b)   equal to or in excess of the 10 Target Figure the
Purchaser shall pay to the Seller £3,333,333 of the Deferred Consideration.

4.4   All payments to be made by the Purchaser to the Seller pursuant to this
paragraph 3 shall be made in cash (on the same basis as that set out in
paragraph 1 of part 3 of schedule 2) within 10 Business Days after the date on
which the relevant Aggregate Net Revenue pursuant to which the payment relates
shall be agreed or determined pursuant to paragraph 2.

91



--------------------------------------------------------------------------------



 



4.   ACCELERATED PAYMENT BY PURCHASER   4.1   On the occurrence of an Exit Event
between the date of this agreement and 25 January 2008 the amount of the
Aggregate Net Revenue for each of the full calendar months (the aggregate number
of such months being defined as the “Multiplier” for the purpose of this
paragraph) that have passed from 1 September 2007 until the Exit Event shall be
calculated in accordance with the principles set out in paragraph 2 (the “2007
Payment Revenue”). The relevant 2007 target figure (“2007 Payment Target”) shall
be calculated by multiplying £18,538,506 by the Multiplier. If the 2007 Payment
Revenue is:

  (a)   less than the 2007 Payment Target then the amount of any additional
Deferred Consideration payable is zero;     (b)   equal to or in excess of the
95% of the 2007 Payment Target (“2007 Payment Threshold”) but less than the 2007
Payment Target the Purchaser shall pay to the Seller £5,000,000 of the Deferred
Consideration; or     (c)   equal to or in excess of the 2007 Payment Target the
Purchaser shall pay to the Seller £10,000,000 of the Deferred Consideration.

4.2   On the occurrence of an Exit Event in the Financial Year ending on 25
January 2009 the amount of the Aggregate Net Revenue for each of the full
calendar months (the aggregate number of such months being defined as the
“Multiplier” for the purpose of this paragraph) that have passed from 25
January 2008 until the Exit Event shall be calculated in accordance with the
principles set out in paragraph 2 (the “2008 Payment Revenue”). The relevant
2008 target figure (“2008 Payment Target”) shall be calculated by multiplying
£19,218,223 by the Multiplier. If the 2008 Payment Revenue is:

  (a)   less than the 2008 Payment Target then the amount of any additional
Deferred Consideration payable is zero;     (b)   equal to or in excess of the
95% of the 2008 Payment Target (“2008 Payment Threshold”) but less than the 2008
Payment Target the Purchaser shall pay to the Seller £5,000,000 of the Deferred
Consideration; or     (c)   equal to or in excess of the 2008 Payment Target the
Purchaser shall pay to the Seller £10,000,000 of the Deferred Consideration.

4.3   On the occurrence of an Exit Event after 25 January 2009:

  (a)   in the event that no part of the Deferred Consideration was or is
payable in respect of the Financial Year preceding the date of the relevant Exit
Event, then the amount of any additional Deferred Consideration payable is zero;
    (b)   in the event that £1,666,666 of the Deferred Consideration was or is
payable in respect of the Financial Year preceding the date of the relevant Exit
Event, then the 50% of the maximum future amounts of Deferred Consideration that
may be payable by the Purchaser to the Seller shall become immediately due and
payable by the Purchaser to the Seller;     (c)   in the event that £3,333,333
of the Deferred Consideration was or is payable in respect of the Financial Year
preceding the date of the relevant Exit Event, then the maximum future amounts
of Deferred Consideration that may be payable by the Purchaser to the Seller
shall become immediately due and payable by the Purchaser to the Seller;

92



--------------------------------------------------------------------------------



 



4.4   All payments to be made by the Purchaser to the Seller pursuant to this
paragraph 4 shall be made in cash by CHAPS to the account nominated by the
Seller to the Purchaser in writing prior to the date of payment.   4.5   On the
occurrence of an Exit Event in relation to the Irish Company, such event shall
be treated as a disposal of the Property at Blanchardstown in accordance with
clause 5.2 and shall be dealt with in accordance with the provisions at that
clause.   4.6   Following an Exit Event, there shall be no further Deferred
Consideration payable under clause 3, other than in respect of any Deferred
Consideration earned up to that date but not yet paid, and for the avoidance of
doubt, no Deferred Consideration shall become due in respect of any subsequent
Exit Event.   5.   DISPOSALS OF PROPERTIES   4.1   The Company shall be free to
close and dispose of the Properties to be Closed in which case there shall be no
adjustment pursuant to this paragraph in respect of the Properties to be Closed.
  4.2   The Company or the Irish Company (as appropriate) shall be free to close
and/or dispose of any other Property (not being a Property to be Closed) during
the Deferred Consideration Period in which case:

  (a)   the Target Figures in the Financial Year of such closure and/or disposal
and all future Financial Years shall be reduced by the Relevant Target Figures
as set out in the following table;     (b)   the Threshold Figures in the
Financial Year of such closure and/or disposal and all future Financial Years
shall be reduced by 95% of the Relevant Target Figures as set out in the
following table; and     (c)   the Aggregate Net Revenue for the Financial Year
in which such disposal takes place shall be reduced by the Net Revenue of the
store at the Property that is closed and/or disposed in that Financial Year;

          BORDERS

                                                  OPENING                 STORE
  NAME   DATE   FY07   FY08   FY09   FY10
268
  Oxford Street   31/07/98     10,568,938       11,010,368       11,129,361    
  11,249,988  
269
  Leeds   29/05/99     5,318,161       5,379,093       5,438,413       5,525,068
 
272
  Charing Cross   24/09/99     5,828,568       6,123,823       6,218,673      
6,315,095  
275
  Brighton   04/09/98     4,389,851       4,437,779       4,485,413      
4,555,686  
283
  Glasgow   30/10/98     11,072,362       11,145,952       11,210,231      
11,385,366  
353
  York   12/11/99     5,570,868       5,633,065       5,692,951       5,781,611
 
399
  Bournemouth   20/04/00     4,687,882       4,742,204       4,794,689      
4,894,570  
400
  Cheshire Oaks   23/03/00     6,916,585       7,000,592       7,077,947      
7,156,444  
409
  Oxford   01/09/00     6,133,828       6,198,041       6,265,282      
6,364,095  
468
  Kingston   01/11/01     4,461,073       4,549,839       4,644,468      
4,786,344  
469
  Cambridge   22/06/01     6,201,384       6,527,293       6,598,609      
6,670,940  
474
  Kinnaird   27/04/01     5,117,133       5,130,095       5,237,301      
5,397,642  
505
  Islington   02/05/02     7,640,580       7,690,703       7,734,173      
7,854,281  
525
  Stockport   11/10/02     4,672,201       4,793,259       4,846,850      
4,901,260  
528
  Watford   13/09/02     3,150,839       3,162,071       3,168,850      
3,175,967  
546
  Leicester   04/10/02     5,108,916       5,175,731       5,235,120      
5,295,485  

93



--------------------------------------------------------------------------------



 



                                                  OPENING                 STORE
  NAME   DATE   FY07   FY08   FY09   FY10
552
  Bristol   13/03/03     5,394,665       5,457,191       5,516,347      
5,603,305  
559
  Speke   15/02/03     4,277,924       4,337,024       4,387,780       4,439,413
 
561
  Swansea   14/03/03     4,019,212       4,118,618       4,206,530      
4,336,604  
577
  Swindon   09/05/03     3,411,849       3,519,897       3,628,685      
3,775,508  
578
  Inverness   19/07/03     3,884,430       3,936,248       3,983,997      
4,070,282  
627
  Birstall (Leeds)   01/11/04     3,980,048       4,118,839       4,246,518    
  4,378,233  
628
  Silverlink (Newc’)   11/11/04     4,457,298       4,603,638       4,745,601  
    4,892,016  
630
  Brent Cross   10/02/05     3,274,347       3,435,469       3,607,243      
3,753,089  
635
  London Colney   25/02/05     3,594,816       3,738,395       3,889,263      
4,008,738  
617
  Glasgow Fort   18/03/05     3,391,608       3,495,772       3,602,653      
3,712,841  
650
  Coventry   20/05/05     2,855,414       3,005,286       3,126,858      
3,223,521  
655
  Preston   02/09/05     3,549,760       3,736,721       3,888,421      
4,009,111  
639
  Norwich   01/10/05     4,026,888       4,232,241       4,444,453      
4,623,793  
579
  Manchester Fort   28/10/05     2,373,314       2,498,059       2,623,562      
2,755,340  
670
  Teesside   18/11/05     3,613,164       3,791,109       3,945,423      
4,068,743  
675
  Warrington   02/12/05     3,069,821       3,221,299       3,382,964      
3,520,000  
671
  Gateshead   10/02/06     2,748,326       2,884,059       3,028,862      
3,151,490  
642
  Llantrisant   23/06/06     3,829,204       4,040,692       4,243,327      
4,414,720  
157
  Newbury   22/09/06     3,448,726       3,660,275       3,843,889      
3,999,409  
158
  Southampton   01/12/06     3,554,410       3,765,471       3,954,344      
4,114,327  
159
  Milton Keynes   03/11/06     3,707,935       3,943,167       4,140,926      
4,308,462  
161
  Dundee   10/11/06     3,810,173       4,058,140       4,261,647      
4,434,071  
156
  Blanchardstown   27/10/06     4,325,209       4,671,226       4,904,781      
5,150,011  
 
  Cardiff   31/0807     2,296,039       3,766,935       4,138,381      
4,466,350  

          BOOKS ETC

                                                  OPENING                    
NAME   DATE   FY07   FY08   FY09   FY10
15
  Gatwick   01/04/1995     2,923,688       3,040,636       3,131,855      
3,178,833  
25
  Edinburgh   01/09/1997     992,118       1,002,039       1,012,060      
1,022,180  
24
  Stansted Land   12/07/1997     982,385       937,669       947,045      
956,516  
50
  Stansted Air   07/03/2003     1,505,267       1,520,319       1,535,522      
1,550,878  
46
  LHR T3   11/12/2001     3,536,686       3,607,432       3,679,581      
3,716,377  
20
  LHR T4   01/01/1997     3,097,196       3,128,168       2,502,534      
2,527,559  
2
  Victoria St   01/11/1981     1,511,672       1,534,347       1,549,690      
1,565,187  
3
  Fleet St   01/11/1981     621,820       628,038       634,318       640,662  
6
  Broadgate   01/07/1988     923,912       923,912       923,912       933,151  
8
  High Holborn   01/11/1989     664,812       664,812       671,460      
678,174  
11
  Londonwall   01/10/1992     1,589,675       1,621,468       1,645,790      
1,662,248  
16
  Canary Wharf   01/05/1995     1,697,904       1,731,862       1,766,499      
1,784,164  
22
  Whiteleys   01/10/1997     1,774,636       1,774,636       1,774,636      
1,792,383  
37
  Cowcross   15/09/2000     723,009       730,239       737,541       744,917  
45
  Victoria Place   25/01/2001     1,009,672       1,029,866       1,040,164    
  1,050,566  
48
  Jubilee Place   19/09/2003     1,480,634       1,525,053       1,555,554      
1,586,665  
12
  Hammersmith   01/02/1994     897,836       897,836       906,814       915,882
 
18
  Croydon (incl
coffee)   01/10/1996     808,094       783,852       776,013       776,013  
23
  Finchley Rd (incl
coffee)   24/11/1998     2,219,369       2,263,756       2,309,031      
2,332,121  
34
  Wimbledon (incl
coffee)   18/11/1999     1,675,818       1,692,576       1,709,502      
1,726,597  

94



--------------------------------------------------------------------------------



 



                                                  OPENING                    
NAME   DATE   FY07   FY08   FY09   FY10
42
  Staines   09/05/2001     860,250       860,250       860,250       868,852  
43
  Uxbridge   19/10/2001     1,624,041       1,656,522       1,689,652      
1,706,549  
44
  Solihull   05/10/2001     1,452,779       1,481,835       1,496,653      
1,511,620  
47
  Fulham   17/10/2002     2,129,361       2,182,595       2,204,421      
2,226,465  
49
  Wandsworth   04/05/2004     1,182,552       1,194,378       1,206,322      
1,218,385  
81
  Bicester   01/04/1995     897,129       968,900       1,007,656      
1,027,809  

95



--------------------------------------------------------------------------------



 



             
SIGNED by
    )      
duly authorised for and on behalf
    )     /s/ Edward W. Wilhelm
 
           
of BGI (UK) LIMITED
    )      
 
           
SIGNED by
    )      
duly authorised for and on behalf
    )     /s/ Luke Johnson
 
           
of BOOKSHOP ACQUISITIONS LIMITED
    )      

96